 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
by and among
THE EMPLOYEE OWNERSHIP HOLDING COMPANY, INC.,
N & NW MANUFACTURING HOLDING COMPANY, INC.,
NOLL MANUFACTURING COMPANY,
M & N PLASTICS, INC.
and
TEOHC REAL ESTATE HOLDING COMPANY LLC
as “Sellers”
and
NOLL ACQUISITION, LLC
as “Buyer”
Dated as of March 9, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
OF CONTENTS

         
ARTICLE 1. DEFINITIONS
    1  
1.01 Defined Terms
    1  
1.02 Other Defined Terms
    10  
ARTICLE 2. TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES
    11  
2.01 Assets to be Sold
    11  
2.02 Assumed Liabilities
    11  
2.03 Excluded Liabilities
    12  
ARTICLE 3. CALCULATION AND PAYMENT OF PURCHASE PRICE
    14  
3.01 Purchase Price
    14  
3.02 Payment of the Initial Cash Purchase Price
    14  
3.03 Calculation of Closing Net Working Capital
    14  
3.04 Calculation of Final Cash Purchase Price
    16  
3.05 Post-Closing Adjustment
    16  
3.06 Allocation of Purchase Price
    16  
3.07 Real Estate Taxes and Assessment
    16  
ARTICLE 4. CLOSING
    17  
4.01 Time and Place of Closing
    17  
4.02 Delivery by Sellers
    17  
4.03 Delivery By Buyer
    18  
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF SELLER
    19  
5.01 Organization of Sellers
    19  
5.02 Authorization by Seller and Stockholders
    19  
5.03 Binding Agreements
    19  
5.04 No Violation; Consents and Approvals
    20  
5.05 Financial Statements
    20  
5.06 Absence of Certain Changes
    20  
5.07 Title to Properties; Encumbrances; Etc.
    21  
5.08 Real Property
    21  
5.09 Tangible Personal Property and Fixtures
    23  
5.10 Accounts Receivable; Lock Boxes
    23  
5.11 Inventory
    24  
5.12 Personal Property Leases
    24  
5.13 Intellectual Property
    24  
5.14 Litigation
    25  
5.15 Customers and Suppliers
    25  
5.16 Employees
    25  
5.17 Employee Benefit Plans
    26  
5.18 Consents and Approvals
    27  
5.19 Environmental Matters
    27  
5.20 Insurance
    30  
5.21 Contracts and Commitments
    30  
5.22 Tax Matters
    31  
5.23 Labor Relations
    32  

 



--------------------------------------------------------------------------------



 



         
5.24 Assets Necessary to Business
    32  
5.25 Compliance with Law
    32  
5.26 Brokers and Finders
    32  
5.27 Product Warranties
    33  
5.28 Potential Conflicts of Interest
    33  
5.29 Disclosure
    33  
5.30 Disclaimer
    33  
ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER
    33  
6.01 Organization
    33  
6.02 Authorization by Buyer
    34  
6.03 Binding Agreements
    34  
6.04 No Violation
    34  
6.05 Litigation
    34  
6.06 Brokers and Finders
    34  
6.07 Sufficient Funds
    34  
ARTICLE 7. COVENANTS
    35  
7.01 Access Pending the Closing Date
    35  
7.02 Access After the Closing Date
    35  
7.03 Record Retention
    35  
7.04 Confidentiality
    35  
7.05 Conduct of Business Prior to the Closing
    36  
7.06 Employees
    36  
7.07 Medical Benefits, Workers’ Compensation
    38  
7.08 HSR Filings
    38  
7.09 Nonassignable Contracts
    39  
7.10 No Solicitation
    39  
7.11 Public Announcements
    39  
7.12 Discharge of Liens
    39  
7.13 Consents, Etc.
    40  
7.14 Patents, Trademarks, Trade Names
    40  
7.15 Execution of Further Documents
    41  
7.16 Non-Competition
    41  
7.17 Non-Solicitation of Employees
    42  
7.18 Collection of Receivables
    42  
7.19 Additional Covenants
    42  
7.20 Transfer Taxes
    42  
7.21 Taxes
    42  
7.22 Cooperation
    42  
7.23 Title Insurance Commitments
    43  
7.24 Insurance Arrangements
    43  
ARTICLE 8. CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS
    43  
8.01 Representations and Warranties
    43  
8.02 Litigation
    44  
8.03 Certificate of Buyer
    44  
8.04 Consents and Approvals
    44  
8.05 Delivery of Closing Documents
    44  

2



--------------------------------------------------------------------------------



 



         
8.06 Fairness Opinion
    44  
8.07 Voting Pass-Through
    44  
ARTICLE 9. CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER
    44  
9.01 Representations and Covenants
    45  
9.02 Litigation
    45  
9.03 Consents and Approvals
    45  
9.04 Fairness Opinion
    45  
9.05 Delivery of Bill of Sale and Other Documents
    45  
9.06 No Material Adverse Effect. Except as set forth in the Disclosure Schedule,
no Material Adverse Effect shall have occurred with respect to the Business from
and after the date this Agreement is executed by the parties,
    45  
9.07 Certificate as to Authorization
    45  
9.08 Officers Certificate
    46  
9.07 Title Insurance Policies
    46  
ARTICLE 10. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS
    46  
10.01 Survival of Representations
    46  
10.02 Indemnification by Sellers
    46  
10.03 Indemnification by Buyer
    48  
10.04 Conditions of Indemnification
    49  
10.05 Exclusive Remedies
    50  
ARTICLE 11. MISCELLANEOUS PROVISIONS
    50  
11.01 Termination
    50  
11.02 Amendment and Modification
    50  
11.03 Waiver of Compliance
    50  
11.04 Notices
    50  
11.05 Consent to Jurisdiction
    51  
11.06 Assignment
    51  
11.07 Governing Law
    52  
11.08 Counterparts
    52  
11.09 Headings
    52  
11.10 Entire Agreement
    52  
11.12 Severability
    52  

3



--------------------------------------------------------------------------------



 



Execution Copy
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated as of March 9, 2007 (this
“Agreement”), is made by and among Noll Acquisition, LLC, a Delaware limited
liability company with an office at 3556 Lake Shore Road, Buffalo, New York
14219 (the “Buyer”) and The Employee Ownership Holding Company, Inc., a Delaware
corporation (“TEOHC”), TEOHC Real Estate Holding Company LLC, a Delaware limited
liability company (“TEOHC Real Estate”), Noll Manufacturing Company, a
California corporation (“Noll”), M & N Plastics, Inc., a California corporation
(“M & N”), and N & NW Manufacturing Holding Company, Inc., a California
corporation (“N & NW”).
RECITALS:
     TEOHC, TEOHC Real Estate, Noll, M & N, and N & NW and (each, individually a
“Seller” and collectively the “Sellers”) are engaged in the manufacture and sale
of sheet metal building products, furnace pipe and fittings, plastic building
products, galvanized ware and stove and wood burning products (hereinafter the
“Business”).
     The Buyer desires to purchase from the Sellers, and the Sellers desire to
sell to Buyer, substantially all the assets of the Business upon the terms and
subject to the conditions of this Agreement.
CONSIDERATION:
     NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements of the parties contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     1.01 Defined Terms As used herein, the terms below shall have the following
meanings. Any of such terms, unless the context otherwise requires, may be used
in the singular or plural, depending upon the reference.
          “Action” shall mean any action, Claim (as hereinafter defined), suit,
litigation, proceeding or investigation.
          “Affiliate” shall have the meaning set forth in the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 



--------------------------------------------------------------------------------



 



          “Ancillary Agreements” shall mean, collectively, (a) the Bill of Sale
(as hereinafter defined); (b) the Assignment and Assumption Agreement (as
hereinafter defined); (c) the Instruments of Assignment (as hereinafter
defined); (d) the Escrow Agreement (as hereinafter defined); and (e) the Other
Instruments (as hereinafter defined).
          “Assets” shall mean all of the right, title and interest of each
Seller in and to the business, properties, assets and rights of any kind,
whether tangible, direct or indirect, intangible, real, personal or mixed, which
are used in connection with or relate to the conduct of the Business and which
are owned by any Seller or in which any Seller has any interest, including
without limitation all of right, title and interest of each Seller in and to the
following:
               (a) all accounts receivable and notes receivable held by any
Seller and arising in connection with the conduct by such Seller of any portion
of the Business (excluding any accounts receivable which are specifically listed
as Excluded Assets in Schedule 1.01 attached hereto), all insurance proceeds
receivable by any Seller in connection with the conduct by such Seller of any
portion of the Business (other than insurance proceeds relating to an Excluded
Asset or an Excluded Liability), and all notes, bonds and other evidences of
indebtedness of any person, firm, corporation or other entity held by any Seller
and arising from the conduct by such Seller of any portion of the Business;
               (b) all rights which any Seller may have under the terms of any
and all Contracts (as hereinafter defined) to the extent assignable, including,
but not limited to, all real property leasehold interests and all personal
property leases included within the Contracts;
               (c) all Fixtures and Equipment (as hereinafter defined);
               (d) all Inventory (as hereinafter defined);
               (e) all Intellectual Property (as hereinafter defined);
               (f) all rights which any Seller may have under the terms of any
and all Permits (as hereinafter defined), to the extent transferable;
               (g) all Records (as hereinafter defined);
               (h) all Real Property (as hereinafter defined);
               (i) all art work, display units, telephone and fax numbers and
purchasing records arising in connection with or related to the conduct of the
Business;
               (j) all prepaid items and deferred charges of any Seller
including prepaid rentals, security deposits, taxes (other than prepaid income
taxes) and all other unbilled charges and deposits relating to the operations of
the Business;
               (k) all rights under or pursuant to all warranties,
representations and guarantees made by suppliers in connection with any assets
or services furnished to any Seller

2



--------------------------------------------------------------------------------



 



pertaining to the Business or affecting the assets of the Business, to the
extent such warranties, representations and guarantees are assignable;
               (l) all claims, causes of action, choses in action, rights of
recovery and rights of set-off of any kind, against any person or entity, which
are held by or exist in favor of the Seller and which arise in connection with
the conduct by Seller of the Business, including, without limitation, any liens,
security interests, pledges or other rights to payment or to enforce payment in
connection with products delivered by Seller on or prior to the Closing Date
(but excluding any of the foregoing to the extent that they relate to Excluded
Assets or Excluded Liabilities); and
               (m) all good will and going concern value of the Business.
     Notwithstanding the foregoing, the Assets shall not include any of the
Excluded Assets (as hereinafter defined).
          “Assumed Liabilities” shall have the meaning set forth in Section 2.02
hereof.
          “Business” means the activities, business and operations conducted by
Sellers in connection with the manufacture and sale of the Products (as
hereinafter defined), the Assets owned or used by Sellers in connection with the
manufacture and sale of the Products and the Liabilities (as hereinafter
defined) which the Sellers or any of the Assets is bound by to the extent that
such Liabilities arise in connection with the manufacture and sale of the
Products.
          “Claim” shall mean any claim, demand, cause of action, chose in
action, right of recovery or right of set-off of whatever kind or description
against any person.
          “Closing” means the closing of the purchase and sale of the Assets and
the consummation of the other transactions which, pursuant to this Agreement,
are to be consummated on the Closing Date.
          “Closing Date” shall have the meaning set forth in Section 4.01
hereof.
          “Closing Statement of Net Assets” means a statement which: (a) is
prepared by the Buyer with the cooperation and assistance of Sellers, and
delivered to Sellers in accordance with the provisions of Section 3.03 hereof;
and (b) contains a statement, in balance sheet format, of the amount of the Net
Assets (as hereinafter defined) of the Business, determined as of the Closing
Date, in accordance with the U.S. generally accepted accounting principles,
consistently applied with the past practices of the Sellers.
          “Closing Net Working Capital” shall mean the amount of the Net Working
Capital (as hereinafter defined) of the Business, determined as of the Closing
Date, as calculable from the Closing Statement of Net Assets. It is understood
and agreed that in the determination of Closing Net Working Capital, only
current Liabilities which are assumed by the Buyer shall be counted in
calculating Net Working Capital as of the Closing Date.

3



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
          “Contracts” means all oral and written agreements, commitments,
understandings and contracts, to which any Seller is a party or by which any of
the Assets of any Seller are bound, which agreements, commitments,
understandings and contracts arise in connection with or relate to the conduct
by any Seller of any portion of the Business, including, without limitation, all
purchase orders, sales orders, distribution agreements, sales representative
agreements, agency agreements, franchise agreements, confidentiality agreements,
collective bargaining agreements, employment agreements, guarantee agreements,
non-competition agreements, real property lease agreements, personal property
lease agreements, security agreements, mortgages, line of credit agreements,
term loan agreements, promissory notes and other agreements relating to the
borrowing of money from third parties, licenses and construction contracts.
          “control” (including its correlative meanings “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
person, whether through the ownership of securities or partnership or other
interests, by contract or otherwise.
          “Encumbrance” shall mean any mortgage, lien, pledge, conditional sale
agreement, charge, easement or other security interest.
          “Escrow Agent” means HSBC Bank USA, N.A..
          “Escrow Agreement” means the escrow agreement entered into on the
Closing Date by and among the Sellers, the Buyer and the Escrow Agent.
          “Escrow Amount” means an amount equal to 10% of Initial Cash Purchase
Price to be delivered to the Escrow Agent pursuant to Section 3.02(b) and which
shall be distributed by the Escrow Agent in accordance with the terms of the
Escrow Agreement.
          “ESOT” means The Employee Ownership Holding Company, Inc. Employee
Stock Ownership Trust.
          “ESOT Trustee” means the Trustee of the ESOT.
          “Established Net Working Capital” means Eighteen Million, Six Hundred
Thousand Dollars ($18,600,000).
          “Excluded Assets” shall mean the following assets of Seller relating
to the Business which, notwithstanding any other provision of this Agreement,
are expressly excluded from the assets to be acquired by the Buyer pursuant to
this Agreement: (a) all cash and cash equivalents; (b) all Permits (as
hereinafter defined), which may not be transferred without the consent,
novation, waiver or approval of a third person or entity and for which such
consent, novation, waiver or approval has not been obtained or is not
obtainable; (c) all rights to refunds,

4



--------------------------------------------------------------------------------



 



credits or other payments arising with respect to Taxes relating to periods
ending on or before the Closing Date; (d) all rights and remedies of Sellers
pursuant to this Agreement and the Ancillary Agreements; (e) insurance proceeds
relating to an Excluded Asset or an Excluded Liability, and (f) the items listed
on Schedule 1.01 attached hereto.
          “Excluded Liabilities” shall have the meaning set forth in
Section 2.03 hereof.
          “Fife Facility” means the real property and improvements used by
Sellers in the conduct of the Business and located in Fife, Washington.
          “Final Cash Purchase Price” be an amount determined in accordance with
the provisions of Section 3.04 hereof.
          “Final Purchase Price” shall have the meaning set forth in
Section 3.01 hereof.
          “Fixtures and Equipment” means all of the equipment, furniture,
fixtures, furnishings, accessories, vehicles, automobiles, trucks, machinery,
tooling, molds, patterns, dies, jigs, lab equipment and other tangible personal
property owned by any of the Sellers and related to or used in connection with
the conduct of the Business.
          “Governmental Authority” shall mean any court, government (federal,
state, local, foreign or multinational) or other regulatory, administrative or
governmental agency or authority.
          “Governmental Order” shall mean any judgment, decision, consent
decree, injunction, ruling, writ or order of or entered by any Governmental
Authority that is binding on any person or its property under applicable Law.
          “Historical Business” means the Assets, properties, businesses and
operations of the Business, as currently existing and conducted and as the same
may have existed or been conducted, whether under the ownership of Sellers or
any other person, at any time prior to the date hereof.
          “HSR Act” shall man the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.
          “Income Taxes” shall mean all taxes (including franchise taxes),
charges, fees, levies or other assessments imposed by any Taxing Authority (as
hereinafter defined) and based on or measured solely with respect to net income
or profits, including any interest, penalties or additions attributable or
imposed with respect thereto.
          “Initial Cash Purchase Price” means an amount equal to Sixty Million
Eight Hundred Eighty Thousand United States Dollars (U.S. $60,880,000).
          “Initial Statement of Net Assets” means the statement prepared by
Sellers in accordance with U.S. generally accepted accounting principles,
consistently applied with past

5



--------------------------------------------------------------------------------



 



practices of the Sellers and containing an audited statement, in balance sheet
format, of the Net Assets of the Business determined as of June 30, 2006.
          “Intellectual Property” means all proprietary rights and intellectual
property owned by any Seller and used by such Seller in connection with the
Business, including, without limitation, all patents, patent applications,
patent disclosures and inventions (whether or not patentable and whether or not
reduced to practice); all trademarks, service marks, logos, trade dress, trade
names; all registered and unregistered statutory and common law copyrights; all
registrations, applications and renewals for any of the foregoing; all trade
secrets, confidential information, ideas, formulae, compositions, know-how,
manufacturing and production process information and techniques, routing sheets,
work standards, shop rights, research and development data and information,
engineering and technical designs and drawings, specifications, designs, plans,
improvements, proposals, technical and computer data, domain names,
documentation and software, licenses for any of the above and all other related
information relating to the manufacture, sale or service of products of the
Business or to the conduct of the Business.
          “Inventory” means all finished goods inventory of the Business held
for resale and all raw materials, work in process, spare parts, manufacturing
process supplies, office supplies, advertising and promotional materials and
supplies, containers, wrapping materials, packaging materials and similar items.
          “Law” shall mean any law, statute, ordinance, regulation, rule, court
decision and order of any Governmental Authority.
          “Liabilities” shall mean any direct or indirect liability,
indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or
endorsement of or by any person of any type, whether accrued, absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, including all costs and expenses
relating thereto, and including without limitation those liabilities,
indebtedness and obligations arising under any Law, Claim, Action, threatened
Action, Governmental Order or any award of any arbitrator of any kind, and those
arising under any Contract, commitment or undertaking.
          “Losses” shall mean, in respect of the indemnification obligations of
any party pursuant to this Agreement, any and all actual costs, losses,
liabilities, obligations, damages, deficiencies and other reasonable
out-of-pocket expenses, including without limitation interest, penalties,
reasonable attorneys’ fees and all amounts paid in investigation, defense or
settlement of Actions relating to Losses. Payment by Buyer of amounts for which
Buyer is entitled to be indemnified hereunder, and payment by any Seller of
amounts for which such Seller is entitled to be indemnified hereunder, shall not
be a condition precedent to recovery of such Losses pursuant to the
indemnification provisions of Article 10.
          “Material Adverse Effect” means any change or effect that is
materially adverse to the Business, operation, properties, financial conditions,
Assets or Liabilities of all Sellers, taken together. “Material Adverse Effect,”
however, does not include any effect that is attributable to any of the
following:

6



--------------------------------------------------------------------------------



 



               (a) Any change (or changes taken together) or effect generally
affecting any of the building products, HVAC, lawn and garden or related
industries;
               (b) Any change (or changes taken together) or effect generally
affecting the national, regional or local wholesale or retail markets for
galvanized sheet metal and plastic products;
               (c) Any change (or changes taken together) or effect resulting
from changes in general national or regional economic or financial conditions;
or
               (d) Any change that is cured (including by the payment of money)
before the earlier of the Closing or the termination of the Agreement pursuant
to Section 11.01.
          “Multiemployer Plan” shall mean any of the Plans that is a
multiemployer plan (within the meaning of Sections 3(37) or 4001(a)(3) of ERISA)
or a single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) for which any Seller could incur liability under Sections 4063 or 4064 of
ERISA.
          “Net Assets” shall, at a specified date, mean an amount equal to the
aggregate total assets of the Business less the aggregate total Liabilities of
the Business, each calculated at such date and determined in accordance with
U.S. generally accepted accounting principles, applied consistently with
Sellers’ past practices.
          “Net Working Capital” shall, at a specified date, mean the amount by
which the aggregate total current assets of the Business as of such date,
determined from a statement of the Net Assets of the Business prepared as of
such date (but excluding from the amount of such total current assets, the
amount of cash and the amount of the accounts receivable from HAPSCO, Inc.),
exceeds the total current Liabilities of the Business as of such date (but in
calculating the amount of such total current Liabilities, the amount of the
reserve for uncollectible accounts receivable shall be reduced by the amount of
the accounts receivable from HAPSCO, Inc.), determined from a statement of the
Net Assets of the Business prepared as of such date (but excluding from the
amount of such total current Liabilities, the amount of the current portion of
the long term debt of the Business).
          “ordinary course of business” or “ordinary course” or any similar
phrase shall mean, when used in connection with the Business, the ordinary
course of conduct of the Business consistent with the past practices used by the
Sellers in operating the Business.
          “Other Tax” or “Other Taxes” shall mean all taxes, charges, levies,
fees or other assessments, including without limitation transfer, gross
receipts, sales, use, service, occupation, ad valorem, property, payroll,
personal property, excise, severance, premium, stamp, documentary, license,
registration, social security, employment, unemployment, disability,
environmental (including taxes under Section 59A of the Code), add-on,
value-added, withholding (whether payable directly or by withholding and whether
or not requiring the filing of a Tax Return (as hereinafter defined) therefor),
commercial rent and occupancy taxes, and any

7



--------------------------------------------------------------------------------



 



estimated taxes, deficiency assessments, interest, penalties and additions to
tax or additional amounts in connection therewith, imposed by any Taxing
Authority (as hereinafter defined), but specifically excluding Income Taxes.
          “Owned Real Property” shall have the meaning assigned to such term in
Section 5.08(a) hereof.
          “Permits” shall mean, collectively: (a) all licenses, permits,
franchises, approvals, authorizations, consents or orders of, or filings with,
any Governmental Authority required in connection with the operation of the
Business as presently conducted; (b) all licenses, permits, franchises,
approvals, authorizations, consents or orders of, or filings with, any
Governmental Authority required in connection with the operation of the Business
as presently conducted; and (c) all licenses, permits, franchises, approvals,
authorizations; consents or orders of, or filings with, any Governmental
Authority required in connection with the ownership of the Assets.
          “Permitted Encumbrances” shall mean: (a) Encumbrances imposed by Law,
such as carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
laborers’, suppliers’ and vendors’ liens incurred in the ordinary course of
business and securing obligations which are not yet due or which are being
contested in good faith; (b) Permitted Tax Liens (as hereinafter defined);
(c) those items listed on Schedule 1.01, and (d) with respect to real property,
(i) zoning, entitlement, conservation restrictions and other land use or
environmental regulations imposed by any Governmental Authority, and (ii) such
other non-monetary encumbrances, which in each case do not materially impair the
use (in the manner currently used) of the parcel of property to which they
relate.
          “Permitted Tax Liens” shall mean: (a) liens securing the payment of
Taxes (as hereinafter defined) which are either not delinquent or being
contested in good faith by appropriate proceedings; and (b) liens for current
Taxes not yet due and payable.
          “person” shall mean an individual, a partnership, a corporation, a
limited liability company, a trust, an unincorporated organization, a government
or any department or agency thereof or any other entity.
          “Portland Facility” means the real property and improvements used by
Sellers in the conduct of the Business and located in Portland, Oregon.
          “Products” means: (a) galvanized building products, manufactured by
Sellers as of the date hereof for use in the residential construction industry,
including, but not limited to, gutters, downspouts and fittings, roof flashings,
venting products and custom made window wells; (b) furnace piping and fittings,
manufactured by Sellers as of the date hereof for use in residential and light
commercial installations, including, but not limited to, galvanized pipe and
elbows, rectangular ducts and fittings; (c) plastic building and ventilation
products manufactured by Sellers as of the date hereof for use in the
residential construction industry, including, but not limited to, plastic roof
vents, pour-in foundation vents, ridge-top vents, roof cap vents, gable vents,
foundation wall vents, flexible sealants, cardboard pier pads and plastic beam
blockouts; (d) galvanized ware products, manufactured by Sellers as of the date
hereof for industrial and

8



--------------------------------------------------------------------------------



 



consumer applications, including, but not limited to, garbage cans and pails,
tubs and mailboxes; and (e) stove pipe and wood burning products, manufactured
by Sellers as of the date hereof for use in residential applications, including,
but not limited to, painted matte black pipe and fittings, stainless steel
chimney liners and blue pipe and fittings.
          “Proposed Statement of Closing Net Assets” shall have the meaning set
forth in Section 3.03 hereof.
          “Proposed Statement of Closing Net Working Capital” shall have the
meaning set forth in Section 3.03 hereof.
          “Real Property” means all real property and any buildings, structures
or other improvements located thereon, which is owned by any Seller or used by
any Seller in the conduct of the Business.
          “Records” means all operating data and records of any Seller, whether
printed or electronic, which are used by such Seller in connection with the
conduct of any portion of the Business including, without limitation, customer
and supplier lists, financial, accounting and credit reports, personnel files,
records pertaining to suppliers and distributors, sales brochures, instruction
manuals, promotional graphics, promotional literature, business and marketing
plans, correspondence, budgets and all other files, documents and records of or
pertaining to the Business.
          “Representative” shall mean, with respect to any person, any officer,
director, principal, attorney, agent, employee or other authorized
representative of such person.
          “Sellers Representative” means Robert Eddy.
          “Stockton Facility” means the real property and improvements used by
Sellers in the conduct of the Business and located in Stockton, California.
          “Tax” or “Taxes” shall mean Income Taxes and Other Taxes.
          “Tax Return” shall mean any return, report or similar statement or
form required to be filed with respect to any Tax (including any attached
schedules and related or supporting information), including without limitation
any information return, claim for refund, amended return or declaration of
estimated Tax.
          “Taxing Authority” shall mean any Governmental Authority (domestic or
foreign) responsible for the imposition of any Tax or exercising Tax regulatory
authority.
          “Title Company” shall have the meaning set forth in Section 7.23
hereof.
          “Title Insurance Commitments” shall have the meaning set forth in
Section 7.23 hereof.

9



--------------------------------------------------------------------------------



 



          “Title Policies” shall have the meaning set forth in Section 9.07
hereof.
          “to the knowledge”, “known by”, “known” and any similar phrase means,
with respect to Seller, the actual knowledge of the individuals identified in
Schedule 1.01(a) attached hereto, and, with respect to Buyer, the actual
knowledge of the individuals identified in Schedule 1.01(b) attached hereto.
          “Union Contracts” shall have the meaning set forth in Section 5.23
hereof.
          “Withdrawal Liability” means any liability or obligation arising out
of any Seller’s withdrawal from any Multiemployer Plan.
     1.02 Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

      Term   Section
Agreement
  Preamble
Aggregate Amount
  7.12
Assignment and Assumption Agreement
  4.02(e)
Bill of Sale
  4.02(a)
Breach of Buyer Rep Claims
  10.03(b)
Breach of Seller Rep Claims
  10.02(b)
Buyer
  Preamble
CCA Requirements
  7.12
Chemical Substance
  5.19(l)(i)
Compensation Continuation Agreements
  7.12
Compensation Continuation Releases
  7.12
Covenant Term
  7.17
Dollar One Seller Reps
  10.02(b)
Employee Pension Plans
  5.17(a)(iii)
Employee Welfare Plans
  5.17(a)(ii)
Employment Agreements
  5.17
Environment
  5.19(l)(ii)
Environmental Laws
  5.19(l)(iii)
Environmental Liabilities and Costs
  5.19(l)(iv)
ERISA
  2.02(i)
ESOT Litigation
  5.14(a)
Final Distribution Date
  7.12
General Deductible
  10.02(b)
Historical Statements
  5.05
Income Statements
  5.05(c)
Indemnification Claim(s)
  10.02
Indemnified Party
  10.04(a)
Indemnifying Party
  10.04(a)
Independent Accountants
  3.03(e)
Initial Distribution Date
  10.02(c)

10



--------------------------------------------------------------------------------



 



      Term   Section
Instruments of Assignment
  4.02(b)
IRS
  5.17(b)
Material Contracts
  5.21(vi)
Non-Union Employees
  7.06
Other Instruments
  4.02(d)
Personnel Practices
  5.17(a)(i)
Plan
  5.17(a)
Pre-Existing Condition
  7.07
Release
  5.19(l)(v)
Section 5.19 Claim
  10.02(b)
Seller(s)
  Preamble
Seller Opinion Letter
  4.02(g)
Structures
  5.08(c)
Transferring Employee(s)
  7.06(b)
Union Employees
  7.06(a)

ARTICLE 2.
TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES
     2.01 Assets to be Sold. Subject to the terms and conditions of this
Agreement, at the Closing provided for in Section 4.01 hereof, Sellers will
sell, convey, assign, transfer and deliver to Buyer, and Buyer will purchase,
acquire and accept from Sellers, free and clear of all Encumbrances other than
Permitted Encumbrances, all of the right, title and interest of the Sellers at
the time of the Closing Date, in and to all of the Assets. The Assets shall
include the assets of the Sellers as shown on the Initial Statement of Net
Assets subject to changes thereafter in the ordinary course of business between
June 30, 2006 and the Closing Date (but excluding the Excluded Assets).
     2.02 Assumed Liabilities. Subject to the limitations contained in
Section 2.03 hereof, Buyer agrees to and on the Closing Date will assume and
agree to pay, discharge or perform when lawfully due all Liabilities of Sellers
which have arisen or will arise in connection with the conduct of the Business
on or prior to the Closing Date by Sellers or any of Sellers other than the
Excluded Liabilities identified in Section 2.03 (the “Assumed Liabilities”). The
Assumed Liabilities include, without limitation, the following Liabilities:
               (a) all Liabilities of Sellers shown on the Closing Statement of
Net Assets;
               (b) all Liabilities relating to or arising under warranties
extended by any Seller or implied by law with respect to Products of the
Business which are manufactured on or prior to the Closing Date which have
arisen or will arise in connection with the conduct of the Business on or prior
to the Closing Date by Sellers or any of Sellers;
               (c) all Liabilities of any Seller arising from claims or
obligations with respect to workers’ compensation, product liability, tort
liability or general liability, personal injury or property damage claims which
have arisen or will arise in connection

11



--------------------------------------------------------------------------------



 



with the conduct of the Business on or prior to the Closing Date by Sellers or
any of Sellers;
               (d) all Liabilities of any Seller which have arisen or will arise
in connection with the conduct of the Business on or prior to the Closing Date
by Sellers or any of Sellers under any state, federal or local Environmental
Laws (as defined in Section 5.19 hereof);
               (e) all Liabilities of any Seller arising from any violation of,
or infringement upon any patent, trademark or other intellectual property rights
of any person which have arisen or will arise in connection with the conduct of
the Business on or prior to the Closing Date by Sellers or any of Sellers;
               (f) all Liabilities of any Seller for any casualty, loss or
accident (including, without limitation, destruction of or damage to property,
personal injury or death) which have arisen or will arise in connection with the
conduct of the Business on or prior to the Closing Date by Sellers or any of
Sellers;
               (g) all Liabilities arising as a result of a default in the
performance of or other breach by any Seller of any Liabilities arising under
the terms of any Permits or any Contracts which have arisen or will arise in
connection with the conduct of the Business on or prior to the Closing Date by
Sellers or any of Sellers;
               (h) except for liabilities arising under the Employee Stock
Ownership Plan, all Liabilities of any Seller under the terms of any retirement,
pension, profit sharing plan or Multiemployer Plan maintained, contributed to or
otherwise provided for by any Seller, including any Withdrawal Liability;
               (i) any Liabilities of any Seller to provide any medical, dental,
disability, accidental death and dismemberment, general or umbrella liability,
life or other insurance coverage to or for the benefit of: (i) any employee
employed by any Seller immediately prior to the Closing Date; or (ii) any of
their respective dependents, including, but not limited to, any obligation to
continue health insurance coverage for any former employee of any Seller or his
or her dependents as may be required by the applicable continuation coverage
provisions of Subchapter I, Subtitle B, Part 6 of the Employee Retirement Income
Security Act of 1974, as amended (hereinafter “ERISA”); and
               (j) one-half of any transfer taxes payable in connection with the
sale and transfer of the Owned Real Property.
     In addition, Buyer shall assume (i) all Liabilities arising after the
Closing Date under the terms of all Contracts, other than Contacts that are
specifically listed or otherwise described in the list of Excluded Liabilities
set forth in Section 2.03 below, and (ii) any Withdrawal Liability which arises
in connection with the transactions contemplated hereby.
     2.03 Excluded Liabilities. The Assumed Liabilities shall exclude and Buyer
shall not assume or be liable for any of the following Liabilities of Sellers as
the same shall exist at

12



--------------------------------------------------------------------------------



 



the Closing Date (the “Excluded Liabilities”):
               (a) all Liabilities of any Seller arising under this Agreement;
               (b) any Liabilities of any Seller for expenses incurred in
connection with the sale of the Assets pursuant hereto or other transactions
contemplated hereby, including without limitation, the fees and expenses of
Sellers’ counsel, investment advisors, brokers and independent auditors and
one-half of any transfer taxes payable in connection with the sale and transfer
of the Owned Real Property;
               (c) all Liabilities of any Seller arising under any agreement
made between any Seller and any bank or other financial institution and relating
to the incurring by any Seller of any indebtedness to any such bank or financial
institution, including, but not limited to, Liabilities arising under the terms
of the agreements identified in Schedule 2.03(c);
               (d) all Liabilities of any Seller arising under any notes payable
or guarantees of notes payable issued to or held by any person;
               (e) all Liabilities of any Seller arising under terms of The
Employee Ownership Holding Company Employee Stock Ownership Plan;
               (f) all Liabilities of any Seller relating to the Excluded
Assets;
               (g) all Liabilities of any Seller arising out of the ESOT
Litigation;
               (h) all Liabilities of any Seller or any shareholder of any
Seller for federal, state or local Tax liabilities arising from the operations
of any such Seller prior to the Closing Date (it being understood and agreed
that the Buyer shall not be deemed to be a transferee of any Seller or any
shareholder of any such Seller with respect to any Liabilities of any Seller or
any shareholder of any such Seller for payment of such Taxes, including, but not
limited to “built in gains” taxes provided for by Section 1374 of the Code);
               (i) all Liabilities of any Seller under the terms of any profit
sharing plan that is not an “employee pension benefit plan” within the meaning
of Section 3(2) of ERISA and all liabilities of any Seller under the terms of
any bonus, stock bonus, thrift, stock option, deferred compensation, or
executive compensation program maintained, contributed to or otherwise provided
for by any Seller;
               (j) any liabilities which any Seller may have to any Trustee in
bankruptcy acting for the benefit of creditors of HAPSCO, Inc. relating to any
preferential transfer or payment received by any Seller from HAPSCO, Inc.;
               (k) all Liabilities under all litigation described in
Schedule 5.14(b) attached hereto except for those litigation items which are
identified in Section 5.14 of the Disclosure Schedule attached hereto as Claims
of employees of any of the Sellers arising

13



--------------------------------------------------------------------------------



 



under applicable workers compensation laws; and
               (l) all liabilities arising under the agreements listed in
Section 2.03(l) of the Disclosure Schedule attached hereto.
ARTICLE 3.
CALCULATION AND PAYMENT OF PURCHASE PRICE
     3.01 Purchase Price. The aggregate cash purchase price to be paid by the
Buyer to the Seller for the Business and the Assets shall be equal to the
Initial Cash Purchase Price, adjusted (if applicable) as described in this
Article 3. The final purchase price (the “Final Purchase Price”) shall be an
amount equal to the sum of the Final Cash Purchase Price (a determined pursuant
to Section 3.04 below) and the amount of the Assumed Liabilities as reflected on
the Closing Statement of Net Assets.
     3.02 Payment of the Initial Cash Purchase Price. At the Closing, Buyer
shall:
               (a) pay to or for the account of the Sellers, by wire transfer of
immediately available funds to an account, specified in writing by Sellers’
Representative, an amount equal to 90% of the Initial Cash Purchase Price.
               (b) pay the Escrow Amount to the Escrow Agent by wire transfer of
immediately available funds.
     3.03 Calculation of Closing Net Working Capital. (a) As soon as practicable
after the Closing Date, but in no event later than ninety (90) days following
the Closing Date, Buyer shall prepare and deliver to Sellers an unaudited
balance sheet containing a statement of the Net Assets of the Business
determined as of the Closing Date (hereinafter the “Proposed Statement of
Closing Net Assets”) together with a statement of the Net Working Capital of the
Business which has been prepared using the Proposed Statement of Closing Net
Assets (hereinafter the “Proposed Statement of Closing Net Working Capital”).
               (b) The Proposed Statement of Closing Net Working Capital shall
be subject to verification and examination by Sellers and, in order to
facilitate such verification and examination, Buyer shall, at such reasonable
times and places as may be requested by Sellers, deliver copies of all
supporting documents to Sellers and their representatives and provide to Sellers
and their representatives the right to examine or take copies of any work papers
(other than proprietary work papers) used by Buyer in the preparation of the
Proposed Statement of Closing Net Working Capital.
               (c) Sellers shall have a period of sixty (60) days after delivery
of the Proposed Statement of Closing Net Working Capital to Sellers, to present
in writing to Buyer any objections Sellers may have to the accuracy of the
Proposed Statement of Closing Net Working Capital, which objections shall be set
forth in reasonable detail. If no objections are raised within such sixty
(60) day period, the Proposed Statement of Closing Net Working Capital shall be
deemed to be accepted and approved by Sellers, the amount of the Net Working
Capital

14



--------------------------------------------------------------------------------



 



as contained in the Proposed Statement of Closing Net Working Capital shall be
deemed to be the amount of the Closing Net Working Capital and any amounts
required to be paid by Section 3.05 hereof shall be paid by Sellers or Buyer, as
the case may be.
               (d) If Sellers disagree as to the accuracy of the amount of the
Closing Net Working Capital as contained in the Proposed Statement of Closing
Net Working Capital, Sellers shall present to Buyer written notice within the
sixty (60) day period described in Section 3.03(c) above specifying such
disagreement. Following receipt of such notice by Buyer, Sellers and Buyer shall
use their best efforts to promptly resolve the matter or matters in
disagreement. If Sellers and Buyer resolve the matter or matters in
disagreement, the Sellers and the Buyer shall either confirm or revise the
original Proposed Statement of Closing Net Working Capital and the amount of the
Closing Net Working Capital, whereupon the amount of the Net Working Capital of
the Business as contained in the confirmed or revised Proposed Statement of
Closing Net Working Capital shall be deemed to be the amount of the Closing Net
Working Capital, shall be final and binding upon the parties hereto and any
amounts required to be paid as provided for in Section 3.05 hereof shall be paid
by Sellers or Buyer as the case may be.
               (e) If Sellers and Buyer are unable to resolve the matter or
matters in disagreement within thirty (30) days following Buyer’s receipt of
written notice from Sellers of Sellers’ disagreement with the accuracy of the
amount of the Closing Net Working Capital or the Proposed Statement of Closing
Net Assets or the Proposed Statement of Closing Net Working Capital, then such
disagreement or disagreements shall be referred for resolution to a nationally
recognized firm of independent certified public accountants that is mutually
agreeable to Buyer and Sellers (the “Independent Accountants”). The Independent
Accountants shall be directed to furnish written notice to Sellers’
Representative and Buyer of their resolution of any such disagreements referred
to them as soon as practicable but in no event later than forty-five (45) days
following the referral of such dispute to the Independent Accountants. The
Independent Accountants shall resolve only the matters that are in dispute, and
shall not change matters on which the parties are in agreement. The amount of
the Closing Net Working Capital and Closing Statement of Net Assets as
determined by the Independent Accountants shall be final and binding upon the
parties and any amounts required to be paid by Section 3.05 hereof shall be paid
as provided in Section 3.05 by Sellers or Buyer, as the case may be.
               (f) Notwithstanding anything to the contrary in this Section 3.03
during the period that the determination of the Closing Net Working Capital
shall remain in dispute, neither party shall be required to pay to the other
party the amount that would otherwise be payable hereunder if no such
disagreement were to exist.
               (g) During and with respect to the audit and reviews referred to
in this Section 3.03, Sellers and Buyer shall: (i) fully cooperate with all
reasonable requests of Sellers’ Representative, Buyer and the Independent
Accountants, as the case be; (ii) upon reasonable request make available to
Sellers’ Representative, Buyer and the Independent Accountants, all work papers,
(excluding proprietary programs and information of Sellers and Buyer) supporting
schedules, documents and other information (including access to all appropriate
knowledgeable personnel of Sellers) upon which the Proposed Statement of Closing
Net Working Capital was prepared and the Net Working Capital as of the Closing
Date was

15



--------------------------------------------------------------------------------



 



determined; and (iii) promptly provide the Independent Accountants with such
management representation letters (in customary form) executed by appropriate
personnel of Sellers and Buyer as applicable, as may reasonably be requested
with respect to the calculation of the Closing Net Working Capital and the
preparation of the Closing Statement of Net Working Capital.
               (h) With the exception of the fees, expenses and disbursements of
the Independent Accountants, all fees and expenses of Sellers relating to the
matters described in this Section 3.03 shall be borne by Sellers and all fees
and expenses of the Buyer relating to the matters described in this Section 3.03
shall be borne by Buyer. The fees, expenses and disbursements of the Independent
Accountants shall be shared equally by the parties hereto.
     3.04 Calculation of Final Cash Purchase Price. The final cash purchase
price (the “Final Cash Purchase Price”) shall be calculated as follows:
               (a) if the amount of the Closing Net Working Capital, as
determined as provided in Section 3.03 above exceeds the amount of the
Established Net Working Capital, then the Final Cash Purchase Price shall be
equal to the Initial Cash Purchase Price plus the amount by which the amount of
the Closing Net Working Capital exceeds the amount of the Established Net
Working Capital; and
               (b) if the amount of the Closing Net Working Capital is less than
the amount of the Established Net Working Capital, then the Final Cash Purchase
Price shall be equal to the Initial Cash Purchase Price minus the amount by
which the amount of the Closing Net Working Capital is less than the amount of
the Established Net Working Capital.
     3.05 Post-Closing Adjustment. If the Final Cash Purchase Price as
determined pursuant to the provisions of Section 3.04 above exceeds the Initial
Cash Purchase Price, the amount by which the Final Cash Purchase Price exceeds
the Initial Cash Purchase Price shall be paid by Buyer to the Sellers within ten
(10) days following the determination of such amount by wire transfer of
immediately available funds credited to an account designated by Sellers’
Representative. If the Final Cash Purchase Price as determined pursuant to
Section 3.04 above is less than the Initial Cash Purchase Price, the amount by
which the Initial Cash Purchase Price exceeds the Final Cash Purchase Price
shall be paid to Buyer pursuant to the terms of the Escrow Agreement.
     3.06 Allocation of Purchase Price. The Final Purchase Price shall be
allocated among the Assets in such manner as shall be determined by the Buyer,
in its reasonable discretion but in any event in compliance with applicable
Internal Revenue Service regulations, and set forth in Schedule 3.06 attached
hereto. Buyer and Sellers agree that they will file their federal, state and
local income tax returns and such other forms as may be required pursuant to
Section 1060 of the Code on the basis of the allocation of the Final Purchase
Price set forth in Schedule 3.06 attached hereto.
     3.07 Real Estate Taxes and Assessment. To the extent not addressed in the
foregoing provisions of this Article 3, real estate taxes and installments of
special assessments for

16



--------------------------------------------------------------------------------



 



the parcels of Owned Real Property shall be prorated as of the Closing Date in
accordance with the custom and practice of the State in which such parcel of
Owned Real Property is located.
ARTICLE 4.
CLOSING
     4.01 Time and Place of Closing. Unless this Agreement shall have been
terminated pursuant to the provisions of Section 11.01 hereof, the Closing of
the sale and purchase of the Assets hereunder shall take place at the offices of
Lippes Mathias Wexler Friedman LLP, 665 Main Street, Suite 300, Buffalo, New
York at 9:00 A.M. U.S. Eastern Standard Time on the third business day following
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the transactions contemplated hereby or at such other place, date and
time as the parties hereto may agree (the “Closing Date”). The parties hereto
may, at their option, cause the Closing of the transactions contemplated by this
Agreement to take place on the same day that this Agreement is executed and
delivered by the parties hereto.
     4.02 Delivery by Sellers. At the Closing, Sellers will deliver to Buyer
(unless delivered previously), the following:
               (a) a duly executed bill of sale, in a form satisfactory to Buyer
and Sellers, providing for the sale, transfer, conveyance and assignment of the
Assets from Sellers to the Buyer (hereinafter the “Bill of Sale”);
               (b) duly executed and acknowledged instruments of assignment, in
a form satisfactory to the Buyer and Sellers and providing for the assignment by
Sellers to Buyer of the Intellectual Property and the Contracts (the
“Instruments of Assignment”);
               (c) as to each parcel of Owned Real Property such Seller shall
deliver: (i) a limited warranty deed in a form customarily used in the
jurisdiction where such parcel of Owned Real Property is located, properly
executed by an authorized corporate officer and otherwise in form acceptable for
recording, sufficient to convey to Buyer or its designee such Seller’s fee
interest in such parcel of Owned Real Property, free and clear of all
Encumbrances other than Permitted Encumbrances and any other forms necessary to
record such limited warranty deeds; (ii) keys, lock combinations and such other
information as may be necessary to access and use such Owned Real Property;
(iii) certificate(s) of non-foreign person status under the Foreign Investment
in Real Property Tax Act; (iv) title curatives and affidavits of title in usual
form and as the Title Company shall request in connection with insuring Buyer’s
or its designee’s title to such parcel of Owned Real Property, including any
extended coverage for mechanics liens, subject only to the agreed upon Permitted
Encumbrances; (v) any real property transfer tax returns that are required under
applicable law to be executed on behalf of the Seller, such returns to be in
proper form for submission in the jurisdiction where such parcel of Owned Real
Property is located (it being understood that Buyer is responsible for payment
of all applicable real property transfer taxes); (vi) checks in payment of
one-half of any real property transfer taxes payable in connection with the
transfer of the Owned Real Property; and

17



--------------------------------------------------------------------------------



 



(vii) all documents required to be executed by such Seller in order to comply
with Internal Revenue Service Form 1099-S or other similar requirements.
               (d) such other bills of sale, endorsements, patent assignments,
trademark assignments, and other assignments and instruments, in such form as in
each case is satisfactory to the Buyer and Sellers and as shall be sufficient to
vest in the Buyer, good, valid and marketable title to the Assets free and clear
of all Encumbrances, except the Assumed Liabilities and the Permitted
Encumbrances (hereinafter collectively the “Other Instruments”);
               (e) an agreement, in a form mutually satisfactory to the Buyer
and the Sellers and which provides for the assignment by Sellers to Buyer and
the assumption by Buyer of the Assumed Liabilities (such agreement being
hereinafter the “Assignment and Assumption Agreement”);
               (f) the consents and approvals listed in Schedule 9.03 attached
hereto;
               (g) an opinion of Gray, Plant, Mooty, Mooty & Bennett, P.A.,
counsel to Sellers, dated as of the Closing Date, substantially in the form of
Schedule 4.02(g) attached hereto together with the opinions of Bullivant Houser
Bailey PC, Oregon counsel and Johanson Berensen LLP, California counsel, each of
which opinions shall have a form and substance reasonably acceptable to Buyer
(all three of such opinions being hereinafter collective the “Seller Opinion
Letter”); and
               (h) the other documents, instruments and writings listed on
Schedule 4.02(h) and reasonably required by Buyer to be delivered by Seller at
or prior to the Closing Date pursuant to and in accordance with the terms and
conditions of this Agreement.
4.03 Delivery By Buyer. At the Closing, Buyer will deliver to Sellers’
Representative
               (a) by wire transfer of immediately available funds to such
account or accounts as may be designated by Sellers in writing, an amount equal
to 90% of the Initial Cash Purchase Price and Buyer will deliver an amount equal
to the Escrow Amount to the Escrow Agent by wire transfer of immediately
available funds;
               (b) the Assignment and Assumption Agreement, duly executed by
Buyer;
               (c) checks in payment of one-half of any real property transfer
taxes payable in connection with the transfer of the Owned Real Property;
               (d) the other documents, instruments and writings listed on
Schedule 4.03(d) and reasonably required by Seller to be delivered by Buyer at
or prior to the Closing Date pursuant to and in accordance with the terms and
conditions of this Agreement.

18



--------------------------------------------------------------------------------



 



ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth on the Disclosure Schedule delivered in connection
herewith (the “Disclosure Schedule”), and subject to the limitations set forth
in Article 10 hereof, each of the Sellers hereby, jointly and severally,
represent and warrant to Buyer as set forth below. Where a matter is disclosed
on the Disclosure Schedule in connection with a certain representation and
warranty and such disclosed matter on its face would clearly be an exception to
or applicable to another representation and warranty, such disclosed matter
shall also be deemed disclosed for purposes of such other representation and
warranty, except that matters required to be disclosed by Section 5.06 (Absence
of Changes), Section 5.14 (Litigation), Section 5.17 (Employee Benefit Plans),
Section 5.18 (Consents), Section 5.19 (Environmental Matters) and Section 5.22
(Taxes) shall not be deemed to be disclosed unless disclosed on such Schedules.
Sellers’ representations and warranties are as follows:
     5.01 Organization of Sellers. Each of the Sellers is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as the
case may be, and has the corporate power and authority to carry on its business
as presently conducted. Each Seller is duly qualified to do business as a
foreign corporation or limited liability company and in good standing in each
jurisdiction in which the failure of such Seller to be so qualified would have a
Material Adverse Effect. All of the issued and outstanding capital stock of the
Sellers, other than TEOHC, is owned directly or indirectly by TEOHC and all of
the issued and outstanding capital stock of The Employee Ownership Holding
Company, Inc. is owned by the Employee Ownership Holding Company, Inc. Employee
Stock Ownership Trust as set forth on Section 5.01 of the Disclosure Schedule.
     5.02 Authorization by Seller and Stockholders. Each Seller has full
corporate or limited liability company power and authority to enter into,
execute and deliver this Agreement and the Ancillary Agreements and to carry
into effect the transactions contemplated hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or limited
liability company action on the part of each Seller, including, but not limited
to, all required Board and shareholder authorizations. No other corporate or
limited liability company act or proceeding on the part of any Seller is
necessary to authorize the execution and delivery of this Agreement and the
Ancillary Agreements or the consummation by any Seller of the transactions
contemplated hereby and thereby.
     5.03 Binding Agreements. This Agreement constitutes and, when executed and
delivered on the Closing Date, each of the Ancillary Agreements will constitute,
valid and binding obligations of each Seller enforceable against each Seller in
accordance with their respective terms, except that: (a) such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditor’s rights;
and (b) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the

19



--------------------------------------------------------------------------------



 



court before which any proceeding therefor may be brought.
     5.04 No Violation; Consents and Approvals. Except as set forth in
Section 5.04 of the Disclosure Schedule attached hereto, neither the execution
and delivery of this Agreement nor the consummation by Seller of the
transactions contemplated hereby will: (a) to the knowledge of Sellers:
(i) violate any Law; or (ii) violate any Governmental Order; or (b) violate or
conflict with or constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or will result in the
termination of, or accelerate the performance required by, or result in the
creation of any Encumbrance upon any of the Assets under any term or provision
of: (i) the charter documents, operating agreement, or By-Laws of any Seller; or
(ii), any lease, contract, commitment, understanding, arrangement, agreement or
restriction of any kind or character to which any Seller is a party or by which
any Seller, or any of the assets or properties of any Seller may be bound,
except (with respect to any such lease, contract, commitment, understanding,
arrangement, agreement or restriction) to the extent that the existence of any
such violation, conflict, default, termination, acceleration of performance or
creation of any lien, security interest, charge or encumbrance would not have a
Material Adverse Effect.
     5.05 Financial Statements. Sellers have heretofore delivered to Buyer:
(a) the audited statements of Net Assets of the Business for June 30, 2005 and
the Initial Statement of Net Assets (collectively the “Historical Statements”);
and (b) the audited income statements of the Business for the 12 month period
ending June 30, 2005 and June 30, 2006 (collectively the “Income Statements”).
Each of the Historical Statements and the Income Statements has been prepared in
accordance with generally accepted accounting principles applied consistently
with the past practices of the Sellers. Each of the Historical Statements fairly
presents in accordance with generally accepted accounting principles applied
consistently with the past practices of the Sellers, the assets and liabilities
of the Business as of the dates reflected therein. Each of the Income Statements
fairly presents in accordance with generally accepted accounting principles
applied consistently with the past practices of the Sellers, the revenues and
expenses of the Business for the periods referred to therein.
     5.06 Absence of Certain Changes. Except as and to the extent set forth in
Section 5.06 of the Disclosure Schedule attached hereto, from July 1, 2006
through the date hereof, none of the Sellers has, and, as of the Closing Date,
none of the Sellers will have:
               (a) suffered a Material Adverse Effect;
               (b) sold, transferred or otherwise disposed of any Assets other
than in the ordinary course of business;
               (c) created, incurred or permitted any Encumbrance (other than a
Permitted Encumbrance) to exist with respect to any of the Assets;
               (d) canceled any claims which are material to the Assets, other
than in the ordinary course of business;

20



--------------------------------------------------------------------------------



 



               (e) changed the methods of valuing any Inventory;
               (f) disposed of any Intellectual Property or permitted any
Intellectual Property to lapse;
               (g) made any single capital expenditure or commitment related to
the Business which exceeds U.S. $50,000.00 for any addition or replacement to
property, plant or equipment;
               (h) entered into any agreement with any customer, distributor or
representative which was not in the ordinary course of the Business or entered
into any other transaction which is material to the Assets or the Business;
               (i) made any change in any method of accounting or accounting
practice or policy or in the manner in which the books, accounts or records of
the Business are maintained;
               (j) made any changes in the warranty or other material business
policies of the Business;
               (k) granted any general increase in the compensation or benefits
of officers or employees of the Business other than in the ordinary course of
business, (including any such increase pursuant to any bonus, pension, profit
sharing, severance or other plan or commitment);
               (l) made any loan or advance to any employee of any Seller, the
outstanding principal amount of which is in excess of $5,000; or
               (m) agreed, whether in writing or otherwise, to take any of the
actions set forth in this Section 5.06.
     5.07 Title to Properties; Encumbrances; Etc. Collectively, Sellers have
good and valid title to the Assets. On the Closing Date, Sellers collectively
will have good and valid title to the Assets free and clear of all Encumbrances
other than Permitted Encumbrances. On the Closing Date, upon execution and
delivery of this Agreement and the Ancillary Agreements, Buyer will receive good
and valid title to the Assets, free and clear of all Encumbrances other than
Permitted Encumbrances. Except as set forth in Section 5.07 of the Disclosure
Schedule, none of the Assets is, nor immediately prior to or at the Closing will
be, subject to any Encumbrance other than Permitted Encumbrances.
     5.08 Real Property. (a) Section 5.08 of the Disclosure Schedule attached
hereto contains a complete and correct list by address of all Real Property
owned by any Seller (the “Owned Real Property”) together with the identity of
the owner of such Real Property. Except for an oral lease between TEOHC Real
Estate and M&N providing M&N the right to use and occupy the Portland facility,
Sellers do not lease any Real Property.

21



--------------------------------------------------------------------------------



 



               (b) Except as set forth in Section 5.08(b) of the Disclosure
Schedule attached hereto, the applicable Seller has good, valid and marketable
title to the Fife Facility, the Stockton Facility, the Portland Facility and any
other Owned Real Property as indicated in Section 5.08 of the Disclosure
Schedule attached hereto, free and clear of all Encumbrances other than
Permitted Encumbrances.
               (c) Except as set forth in Section 5.08(c) of the Disclosure
Schedule, to the knowledge of the Sellers, all the buildings, offices and other
structures (such buildings, offices and other structures being sometimes
hereinafter collectively referred to as “Structures”) located at the Real
Property, the roofs of all such Structures and the plumbing, heating,
ventilation and air conditioning, electrical and mechanical systems contained in
such Structures have been adequately and properly maintained and are in good
condition, free of defects other than defects which would not materially impair
the ability of the Sellers’ to conduct the Business at such Real Property in the
manner that the Business is currently conducted.
               (d) Except for matters relating to the compliance by the Business
with applicable Environmental Laws (which matters are addressed exclusively in
Section 5.19 hereof) and except as set forth in Section 5.08(d) of the
Disclosure Schedule attached hereto, to the knowledge of Sellers, the use,
occupancy and ownership by any Seller of the Structures located at any Real
Property which is identified as being owned by any Seller in Section 5.08 of the
Disclosure Schedule does not violate, in any way, any restrictive covenants
applicable to such Real Property or any building, zoning, health, fire, safety
or other ordinances, codes or regulations of any Governmental Authority.
               (e) Except for matters relating to the compliance by the Business
and Assets with applicable Environmental Laws (which matters are addressed
exclusively in Section 5.19 hereof) and except as set forth in Section 5.08(e)
of the Disclosure Schedule attached hereto, each Seller has obtained all
material approvals and Permits of all Government Authorities required in
connection with the conduct of the Business in the manner that the Business is
currently conducted at any Real Property which is identified as being owned by
such Seller in Section 5.08(a) of the Disclosure Schedule. The Structures
located at the Real Property which is identified as being owned by such Seller
in Section 5.08(a) of the Disclosure Schedule and such Seller’s conduct of the
Business in the manner currently conducted at the Real Property which is
identified as being owned by such Seller in Section 5.08(a) of the Disclosure
Schedule are not dependent on and do not benefit from any “non-conforming use”
or similar zoning classification, except where such the failure to obtain such
classification would not materially impair the ability of the Sellers’ to
conduct the Business in the manner currently conducted at such Real Property.
               (f) Except as set forth in Section 5.08(a) hereof and in
Section 5.08(f) of the Disclosure Schedule attached hereto, there are no parties
other than the applicable Seller in possession of any of the Real Property and
there are no leases, subleases, licenses or other agreements granting to any
party or parties the right of use or occupancy of any of the Real Property.

22



--------------------------------------------------------------------------------



 



               (g) Except as set forth in Section 5.08(g) of the Disclosure
Schedule attached hereto, the Real Property which is identified as being owned
by any Seller in Schedule 5.08(a) attached hereto and the Structures located
thereon are supplied with utilities and other services necessary and adequate
for the current use and operation of such Real Property and Structures,
including, without limitation, gas, electricity, water, telephone and sanitary
sewer. Except as set forth in Section 5.08(g) of the Disclosure Schedule, all
such utilities enter onto the applicable parcel of Owned Real Property from
public rights of way or easements in favor of the providers of such utilities
which abut such parcel of Owned Real Property or in accordance with valid,
permanent, irrevocable and appurtenant easements benefiting such parcel of Owned
Real Property.
               (h) Except as set forth in Section 5.08(h) of the Disclosure
Schedule attached hereto, each parcel of Real Property which is identified as
being owned by any Seller in Section 5.08(a) of the Disclosure Schedule abuts on
and has direct pedestrian and vehicular access to public roads or has access to
public roads across adjoining property in accordance with valid, permanent,
irrevocable and appurtenant easements benefiting such Real Property. Except as
set forth in Section 5.08(h) of the Disclosure Schedule attached hereto, the
points of pedestrian and vehicular access to any Real Property which is
identified as being owned by any Seller in Section 5.08(a) of the Disclosure
Schedule from any public road are adequate for the current use and operation of
the Real Property.
               (i) There is no pending, or to the knowledge of Sellers,
threatened condemnation proceedings or other Actions relating to any Real
Property which have been instituted (or threatened to be instituted) by any
Governmental Authority which has or would have a Material Adverse Effect.
     5.09 Tangible Personal Property and Fixtures. Section 5.09 of the
Disclosure Schedule attached hereto contains a listing as of July 1, 2006, of
all of the Fixtures and Equipment having a net book value, determined as of
July 1, 2006 in excess of U.S. $25,000.00. Seller has good and valid title to
all Fixtures and Equipment free and clear of all Encumbrances other than
Permitted Encumbrances. Except as set forth in Section 5.09 of the Disclosure
Schedule attached hereto, no material maintenance, replacement or repair of the
Fixtures and Equipment listed in Section 5.09 of the Disclosure Schedule which
Fixtures and Equipment are currently used in the Business (other than spare
parts or salvage items contained in such list) has been deferred or neglected,
based on Sellers’ standard maintenance practices.
     5.10 Accounts Receivable; Lock Boxes. Section 5.10 of the Disclosure
Schedule attached hereto contains a true, correct and complete list of the
accounts receivable of the Business determined as of July 1, 2006. All accounts
receivable identified in Section 5.10 of the Disclosure Schedule attached hereto
arose from, and all accounts receivable of the business which are included
within the assets will have arisen from bona fide transactions in the ordinary
course of business. Except as set forth in Section 5.10 of the Disclosure
Schedule attached hereto, Sellers have no knowledge that the accounts receivable
of the Business which will be included in the Assets will not be good and
collectible net of any bad debt reserve set forth in the Closing Statement of
Net Assets.

23



--------------------------------------------------------------------------------



 



     Section 5.10 of the Disclosure Schedule attached hereto contains a true,
correct and complete list of each bank or other financial institution at which
any lock box for the collection of accounts receivable of any Seller is
maintained, together with the identity of the person authorized to withdraw any
funds contained in such lock box.
     5.11 Inventory. Except as set forth in Section 5.11 of the Disclosure
Schedule attached hereto, the Inventory which will be included in the Assets and
given value in the Closing Statement of Net Assets, consists in all material
respects of items of a quality and quantity which are useable and saleable in
the ordinary course of business, net of any reserves for obsolete and slow
moving (over a 12-months supply) Inventory contained in the Closing Statement of
Net Assets.
     5.12 Personal Property Leases. Section 5.12 of the Disclosure Schedule
attached hereto contains a complete and accurate list of each lease of any
Fixtures and Equipment leased by any Seller and used in connection with or
relating to the Business, which lease either: (a) provides for annual lease
payments in excess of U.S. $25,000.00; or (b) has a term in excess of one year
and which is not cancelable upon 30 or fewer days notice without any Liability,
penalty or premium becoming due (such leases being hereinafter individually a
“Personal Property Lease” and collectively the “Personal Property Leases”).
Prior to the date hereof, Sellers have delivered to Buyer true, complete and
correct copies of all Personal Property Leases including all amendments thereof
and all modifications thereto. Section 5.12 of the Disclosure Schedule attached
hereto also sets forth a complete and accurate list of each of the Personal
Property Leases with respect to which, consent to Sellers’ assignment is
required in order for any such leases to be valid, and in full force and effect
after the Closing. Sellers have a good and valid leasehold interest in all of
the Fixtures and Equipment which are being leased from any person, including,
but not limited to, Fixtures and Equipment which are leased pursuant to the
Personal Property Leases. No Seller is in default in any material respect with
respect to any terms or conditions of any of the Personal Property Leases and
upon assignment to Buyer and receipt of any consents with respect thereto as
described in Section 5.12 of the Disclosure Schedule such Personal Property
Leases, will be in full force and effect. To the knowledge of Sellers, there is
no basis for any claim that any party (other than any Seller) to any of the
Personal Property Leases is in default with respect to its obligations under any
such Personal Property Lease. No Seller has taken any action or failed to take
any action which would render any of the Personal Property Leases, invalid,
nonbinding or unenforceable and there are no overdue unpaid liabilities existing
with respect to any of the Personal Property Leases.
     5.13 Intellectual Property. Section 5.13 of the Disclosure Schedule
attached hereto contains an accurate and complete description of all patents,
patent applications, registered and material unregistered trademarks, trademark
applications, registered copyrights, copyright applications and domain names
included with the Intellectual Property. Except for “off-the –shelf” software
licenses, Section 5.13 of the Disclosure Schedule attached hereto also contains
a list of each agreement providing any Seller a license or other right to use
any Intellectual Property used by the Business and a list of each agreement
pursuant to which any Seller has granted any person any license or other right
to use any Intellectual Property. To the knowledge of Sellers, the use by
Sellers of the Intellectual Property does not infringe on any patents,
trademarks or copyrights or any other rights of any person. Except as set forth
in

24



--------------------------------------------------------------------------------



 



Section 5.13 of the Disclosure Schedule, Sellers are the owners of all the
Intellectual Property free and clear of any Encumbrances, other than Permitted
Encumbrances. Except as set forth in Section 5.13 of the Disclosure Schedule,
since June 30, 2003, no Seller has received any written notice of any
infringement or unlawful use of any Intellectual Property identified in
Section 5.13 of the Disclosure Schedule and, to the knowledge of Sellers, no
such Action is threatened. There are no Claims for past infringement of any
patents, trademarks, trade names, assumed names, copyrights or similar rights of
any Seller used in or relating to the Business, and, to the knowledge of
Sellers, no such Claim is threatened.
     5.14 Litigation. (a) Section 5.14 of the Disclosure Schedule sets forth all
Actions or Claims or legal, administrative, equitable or arbitration proceedings
or outstanding Governmental Orders pending or, to the knowledge of Sellers,
threatened, against or involving the administration of the ESOT, or acts of the
ESOT Trustee (collectively, the “ESOT Litigation”).
               (b) Section 5.14 of the Disclosure Schedule sets forth all other
Actions or Claims (including without limitation, product liability claims or
claims that any Seller has breached or otherwise failed to perform its
obligations under any product or service warranties described in Section 5.27
hereof) or legal, administrative, equitable or arbitration proceedings or
outstanding Governmental Orders pending, or, to the knowledge of Sellers,
threatened, against or involving any Seller, the Assets or the Business.
     5.15 Customers and Suppliers. Except as set forth in Section 5.15 of the
Disclosure Schedule attached hereto, no Seller is engaged in any material
dispute with any material customers or material suppliers of the Business.
Except as set forth in Section 5.15 of the Disclosure Schedule attached hereto,
no Seller has received notice of, or, to Sellers’ knowledge, obtained credible
information reasonably suggesting, the loss of a material supplier to the
Business or the loss of any group of suppliers of the Business where the loss of
such material supplier or group of suppliers would have a Material Adverse
Effect. Except as set forth in Section 5.15 of the Disclosure Schedule attached
hereto, no Seller has received notice of, or, to Sellers’ knowledge, obtained
credible information reasonably suggesting, the loss of any customer or group of
customers of the Business where the annual revenues generated by such customer
or group of customers constitutes twenty percent (20%) or more of the annual
revenues of the Business for the fiscal year of the Sellers ending June 30,
2006.
     5.16 Employees. Section 5.16 of the Disclosure Schedule attached hereto
contains a complete and correct list of each individual who, as of the date set
forth on the Schedule, is employed by any Seller in the conduct of the Business,
including, each active employee and each employee classified as inactive as a
result of disability, leave of absence or other absence. Except for the Union
Contracts and except as set forth in Section 5.16 of the Disclosure Schedule
attached hereto and except for employee benefit plans disclosed pursuant to
Section 5.17, no Seller is a party to or is obligated in connection with any
written or material oral agreements, contracts, commitments or understandings
with any current or former employees of such Seller (all such agreements,
contracts, commitments and understandings being hereinafter individually an
“Employment Agreement” and collectively, the “Employment Agreements”). Prior to
the date hereof, Sellers have delivered to Buyer true, complete and correct
copies of all

25



--------------------------------------------------------------------------------



 



written Employment Agreements and a summary of the material terms of all
material oral Employment Agreements. Except as set forth in Section 5.16 of the
Disclosure Schedule attached hereto, no Seller is in default in any material
respect under the terms of any of the Employment Agreements and, to the
knowledge of Sellers, no employee that is the subject of any Employment
Agreement is in default with respect to his or her obligations under such
Employment Agreement.
     5.17 Employee Benefit Plans. (a) Except for any Employment Agreement
disclosed in Section 5.16 of the Disclosure Schedule attached hereto,
Section 5.16 of the Disclosure Schedule attached hereto sets forth a list, and a
general description, of:
     (i) each written personnel practice (other than personnel practices
required to be maintained by any Seller under the terms of any Law of any
Governmental Authority), (hereinafter the “Personnel Practices”) including,
without limitation, vacation policies, holiday pay policies, severance pay
policies, sick or personal pay policies, incentive bonus programs, bereavement
pay programs, company car policies, service award policies, tuition refund
policies, relocation assistance policies and patent award policies;
     (ii) each plan, fund or program constituting an “employee welfare benefit
plan” (other than employee welfare plans required to be maintained by any Seller
under the terms of any Law of any Governmental Authority), (hereinafter the
“Employee Welfare Plans”) within the meaning of Section 3(1) of ERISA,
including, without limitation, basic and supplemental life insurance, health
insurance (including medical, dental and hospitalization), accidental death and
dismemberment insurance, business travel and accident insurance, short and long
term disability insurance programs; and
     (iii) each “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (the “Employee Pension Plans”) including, without
limitation, pension, profit sharing, and 401(k) retirement plans;
which is maintained, assumed or contributed to by Seller for the benefit of any
employee of the Business (individually a “Plan” and collectively, the “Plans”).
               (b) Except as otherwise set forth in Section 5.17 of the
Disclosure Schedule attached hereto, Sellers have previously delivered to Buyer:
(i) complete copies of all plan documents which set forth the terms of each of
the Plans and where applicable, complete copies of any related trusts; (ii) a
general description of any material Plans with respect to which no formal plan
document has been adopted; and (iii) where applicable, the most recent
Form 5500, as filed with the Internal Revenue Service (“IRS”) together with all
attachments thereto, relating to the Plans.
               (c) Except as set forth on Section 5.17 of the Disclosure
Schedule attached hereto, each of the Plans which is intended to conform to the
requirements of the Code and

26



--------------------------------------------------------------------------------



 



ERISA is in material compliance with the applicable requirements of the Code and
ERISA, and, to the knowledge of Sellers, has been administered in all material
respects, in substantial compliance with the applicable requirements of the Code
and ERISA.
               (d) Except as set forth in Section 5.17 of the Disclosure
Schedule attached hereto: (i) there has been no prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) for which no
exemption exists with respect to any of the Plans; (ii) no Seller has incurred,
directly or indirectly, any liability under Title IV of ERISA (other than
liability for premium payments to the Pension Benefit Guaranty Corporation
arising in the ordinary course); (iii) no reportable event (within the meaning
of Section 4043 of ERISA) has occurred at any time during the last 5 years or is
expected to occur with respect to any of the Plans which are subject to Title IV
of ERISA; (iv) none of the Plans has incurred an accumulated funding deficiency
(within the meaning of Section 302 of ERISA) or Section 412 of the Code),
whether or not waived, as of the most recently ended plan year of such Plan; (v)
none of the assets of any Seller is the subject of any lien arising under
Section 302(f) of ERISA or Section 412(n) of the Code; (vi) no Seller has been
required to post any security under Section 307 of ERISA or Section 401(a)(29)
of the Code; and (vii) none of the Plans is a multiemployer plan (within the
meaning of Sections 3(37) or 4001(a)(3) of ERISA) or a single employer pension
plan (within the meaning of Section 4001(a)(15) of ERISA) for which any Seller
could incur liability under Sections 4063 or 4064 of ERISA.
               (e) Except as set forth in Section 5.17 of the Disclosure
Schedule attached hereto, except for Excluded Liabilities, and except as may be
reflected in the Closing Statement of Net Assets, on or prior to the Closing
Date, the Sellers will have made all payments required to be made on or prior to
the Closing Date to all of the Plans and will have accrued (in accordance with
generally accepted accounting principles applied consistently with the past
practices of such Seller) all payments due to be paid to the Plans but not yet
payable as of the Closing Date.
     5.18 Consents and Approvals. Except for consents listed in Section 5.18 of
the Disclosure Schedule attached hereto, no permit, consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Authority or any other person is necessary or required to be obtained in
connection with the execution and delivery by Sellers of this Agreement and the
Ancillary Agreements or the consummation by Sellers of the transactions
contemplated hereby and thereby.
     5.19 Environmental Matters. (a) Except as disclosed on Section 5.19 of the
Disclosure Schedule attached hereto, to the knowledge of Sellers, the Assets,
properties, businesses and operations of the Historical Business are and have
been in compliance in all respects with all applicable Environmental Laws (as
hereinafter defined) in effect in the jurisdiction in which such assets,
properties, businesses and operations are or have been located.
               (b) Each Seller has timely filed all applications, notices and
other documents necessary to effect the timely renewal or issuance of all
Permits necessary under any Environmental Laws for the continued conduct, in the
manner now conducted, of the Business.

27



--------------------------------------------------------------------------------



 



               (c) Except as disclosed on Section 5.19 of the Disclosure
Schedule attached hereto, none of the operations or properties of the Historical
Business presently has interim status or requires a hazardous waste permit for
the treatment, storage or disposal of hazardous waste pursuant to the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or pursuant to any
Environmental Laws dealing with hazardous waste.
               (d) Except as disclosed in Section 5.19 of the Disclosure
Schedule attached hereto, to the knowledge of Sellers, there is no reason why
any Permit held by any Seller under the Environmental Laws in connection with
the conduct by any Seller of the Business cannot be: (i) transferred; or
(ii) upon due application therefor, reissued, if necessary, to Buyer, without
material modification and, to the knowledge of Sellers, there is no reason why
any such Permits will not be renewed upon expiration of their current term
without imposition of materially stricter requirements if such expiration will
occur within one (1) year after the date of this Agreement.
               (e) Except as disclosed in Section 5.19 of the Disclosure
Schedule attached hereto, the businesses and operations of the Historical
Business are not and have not and none of the assets or properties owned or
leased and used in the conduct of the Historical Business is, subject to any
outstanding Governmental Order or any Action relating to any Environmental Laws
or any Release of a Chemical Substance (as hereinafter defined).
               (f) Except as set forth in Section 5.19 of the Disclosure
Schedule attached hereto, there are not now and have been no circumstances or
conditions present at or arising out of the assets, properties, businesses or
operations of the Historical Business, including, but not limited to, any
on-site or off-site disposal or other Release of a Chemical Substance, which may
give rise to any Environmental Liabilities and Costs (as hereinafter defined)
except for Environmental Liabilities and Costs which would not have a Material
Adverse Effect.
               (g) Except as disclosed in Section 5.19 of the Disclosure
Schedule attached hereto, no Seller has received any written notice or claim
that it may be liable or named as a party potentially responsible for
Environmental Liabilities and Costs as a result of any Release of a Chemical
Substance in connection with the conduct of the Historical Business.
               (h) There are no Chemical Substances in any inactive closed or
abandoned storage or disposal areas or facilities on property formerly leased,
operated or owned in connection with the conduct of the Historical Business.
               (i) Except as disclosed in Section 5.19 of the Disclosure
Schedule attached hereto and except, with respect to the “general duty” clause
in OSHA and any corresponding state or local law, each Seller is in substantial
compliance with all occupational, safety and health standards required by the
Environmental Laws in connection with the conduct of the Business and has not
received notice of any work related chronic illness or injury among employees of
the Business except accidents accurately reported in its OSHA 200 Log.

28



--------------------------------------------------------------------------------



 



               (j) Except as disclosed in Section 5.19(j) of the Disclosure
Schedule attached hereto, if any Seller discharges process wastes to any
publicly owned treatment works (POTW) in connection with the conduct of the
Business, it is in material compliance with all requirements of the POTW and the
Governmental Authority responsible for its operation, including, without
limited, any applicable pre-treatment requirements.
               (k) To the knowledge of Sellers, except as set forth in
Section 5.19(k) of the Disclosure Schedule attached hereto, no Seller has
received any written notice from any Governmental Authority that any of the
products, raw materials, components, intermediates, by-products or other
substances used in the Business is the subject of any study, investigation or
proceeding conducted or sponsored by any governmental agency under the
Environmental Laws.
               (l) For purposes of this Agreement, the following terms have the
indicated meanings:
     (i) “Chemical Substance” means any substance, including but not limited to,
any pollutant; contaminant; chemical; raw material; intermediate product or
by-product; industrial, solid, toxic or hazardous substance, material or waste;
solid waste; petroleum or any fraction thereof; asbestos or asbestos-containing
material, radon, urea-formaldehyde or polyurethane foam and polychlorinated
biphenyls; including, without limitation, all substances, materials or wastes
which are identified or regulated under the Environmental Laws;
     (ii) “Environment” includes real property and the physical buildings and
structures thereon, and also includes, but is not limited to, ambient air,
surface water, drinking water, groundwater, land surface, subsurface strata and
river sediment;
     (iii) “Environmental Laws” means any applicable Law in effect, on the
Closing Date (not including any subsequent amendments to the laws or
regulations), in the jurisdiction in which any assets, properties, businesses
and operations may be located, relating to pollution or protection or cleanup of
the Environment attributable to Chemical Substances, including without
limitation the National Environmental Policy Act (NEPA), the Clean Air Act
(CAA), the Clean Water Act (CWA), The Toxic Substances Control Act (TSCA), the
Resource Conservation and Recovery Act (RCRA), the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) as amended (including SARA),
the Emergency Planning and Community Right to Know Act (EPCRA), the Marine
Protection, Research and Sanctuaries Act, the Noise Control Act, the Federal
Insecticide Fungicide and Rodenticide Act, (FIFRA), the Safe Drinking Water Act
(SDWA), the Occupational Safety and Health Act (OSHA) and any other state or
local environmental law, ordinance, rule or regulation in effect on the Closing
Date relating to release, containment, removal, remediation, response, cleanup
or abatement of any sort of Chemical

29



--------------------------------------------------------------------------------



 



Substance;
     (iv) “Environmental Liabilities and Costs” means all liabilities, costs,
obligations, damages, and other expenses (including, without limitation, all
fees, disbursements and expenses of counsel and technical consultants, experts
and contractors, and costs of investigations and feasibility studies), fines,
penalties, sanctions and interest incurred pursuant to any Environmental Laws;
and
     (v) “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of
any Chemical Substance into the Environment of any kind whatsoever (including
the abandonment or discarding of barrels, containers, tanks or other receptacles
containing or previously containing any Chemical Substance).
     The representations and warranties made in this Section 5.19 are the
exclusive representations and warranties of Seller relating to Chemical
Substances, Environmental Laws, Environmental Liabilities and Costs, Releases or
other environmental and occupational safety and health matters, and no other
provision of this Agreement shall be deemed to constitute, directly or
indirectly, a representation or warranty with respect to such matters.
     5.20 Insurance. Section 5.20 of the Disclosure Schedule attached hereto
contains an accurate description (including the amount of any applicable
deductibles) of all policies of fire, liability, workmen’s compensation and
other forms of insurance owned or held by any Seller and issued with respect to
or covering risks associated with the Assets, properties, or business, or
operations of the Business. All such policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no notice of cancellation or termination has
been received with respect to any such policy. Such policies are valid,
outstanding and enforceable policies; will remain in full force and effect
through the respective dates set forth in Section 5.20 of the Disclosure
Schedule without the payment of additional premiums and shall be in full force
and effect on the Closing Date.
     5.21 Contracts and Commitments. (a) Except for the Union Contracts, the
Personal Property Leases required to be disclosed pursuant to Section 5.12
hereof, the Employment Agreements required to be disclosed pursuant to
Section 5.16 hereof, the Plans required to be disclosed pursuant to Section 5.17
hereof and the insurance policies required to be disclosed pursuant to
Section 5.20 hereof, Section 5.21 of the Disclosure Schedule attached hereto
contains a complete and accurate list of each of the Contracts which Seller is a
party to and which: (i) requires any Seller to make payments to any person in
excess of U.S. $50,000 per year; or (ii) provides that any Seller is entitled to
receive payments in excess of U.S. $50,000 per year; or (iii) limits the freedom
of any Seller to conduct the Business in any geographic area; or (iv) contains
any “change in control” provision which would be breached or otherwise activated
by the consummation of the transactions contemplated by this Agreement; or
(v) contains the terms of any guaranty of the payment or performance of any
Liabilities, the cost of payment or performance of which Liabilities exceeds, in
the aggregate, U.S. $50,000; or (vi) has a term in

30



--------------------------------------------------------------------------------



 



excess of one year and is not cancelable upon 30 or fewer days notice without
any liability, penalty or premium (other than a nominal cancellation fee or
charge) (hereinafter collectively referred to as the “Material Contracts”).
Prior to the date hereof Sellers have delivered or otherwise made available to
Buyer, true, complete and correct copies of the written Material Contracts
including all amendments thereof and modifications thereto and complete
descriptions of all oral Material Contracts.
               (b) Except as set forth in Section 5.21 of the Disclosure
Schedule attached hereto, each of the Material Contracts is valid, binding and
in full force and effect and enforceable against the applicable Seller and, to
the knowledge of Sellers, against the other parties thereto in accordance with
its terms. Except as set forth in Section 5.21 of the Disclosure Schedule
attached hereto, no filing with consent, approval, authorization or other action
is required from or of any party to any of the Material Contracts in order for
such Material Contracts to be valid, binding and enforceable by Buyer after the
Closing Date.
               (c) No Seller is in material default under any of the Material
Contracts, to the knowledge of Sellers, there is no claim that any Seller is in
material default under any Material Contract and, to the knowledge of Sellers,
no other parties to any of the Material Contracts is in default with respect to
its obligations under such Material Contracts. Except as set forth in
Section 5.21 of the Disclosure Schedule, other than pursuant to warranty terms
or as may be required by Law, no Seller is under any liability or obligation to
return to any supplier or other person or to receive consignments back from any
customer of a material quantity of any Inventory or products used, manufactured
or otherwise produced by any Seller in the conduct of the Business or the
Business.
     5.22 Tax Matters. (a) All material Tax Returns required to be filed with
respect to the Business have been timely filed.
               (b) All material Taxes shown on such Tax Returns or otherwise due
and payable have been timely paid or reserved for on Sellers’ financial
statements.
               (c) Except as set forth on Section 5.22 of the Disclosure
Schedule, (i) no adjustment relating to Tax Returns of any of the Sellers has
been proposed formally or informally by any Governmental Authority; (ii) there
are no outstanding subpoenas or requests for information with respect to any
such Tax Returns or the periods corresponding thereto; (iii) there are no
pending or to the knowledge of Sellers, threatened actions or proceedings for
the assessment or collection of Taxes against any Seller; (iv) other than
Permitted Encumbrances, there are no Tax liens on any assets of any Seller;
(v) there is no agreement or arrangement that would result, separately or in the
aggregate in the payment by Buyer of any “excess parachute payment” within the
meaning of Section 280G of the Code by reason of the transactions contemplated
hereby; (vi) all Taxes required to be withheld, collected or deposited by
Sellers have been timely withheld, collected or deposited and, to the extent
required, have been paid to the relevant Governmental Authority; and (vii) the
Sellers have delivered to the Buyer true and complete copies of all federal,
state, local and foreign income tax returns of the Sellers for all taxable years
commencing after December 31, 2003; and

31



--------------------------------------------------------------------------------



 



               (d) Section 5.22(d) of the Disclosure Schedule sets forth (i) any
outstanding waivers or agreements extending the statute of limitations for any
period with respect to any Seller; (ii) any notices or requests for information
currently outstanding that could affect the Taxes of any Seller; and (iii) any
deficiencies proposed or agreed to (plus interest and penalties) as a result of
any ongoing audit, the most recently completed audit, if any, since June 30,
2003 for each relevant jurisdiction and the extent to which such deficiencies
have been paid, reserved against, settled or are being contested in good faith
by appropriate proceedings.
     5.23 Labor Relations. Section 5.23 of the Disclosure Schedule sets forth a
true and complete list of each agreement by and between any Seller and any labor
union (collectively, the “Union Contracts”). Except as set forth in Section 5.23
of the Disclosure Schedule attached hereto, during the last three years, no
Seller has experienced any material labor disputes or any material work stoppage
due to labor disagreements. Except to the extent set forth in Section 5.23 of
the Disclosure Schedule attached hereto: (a) there is no unfair labor practice
charge, or complaint or other action against any Seller pending or to the
knowledge of Sellers, threatened before the National Labor Relations Board, and
no Seller is subject to any order to bargain by the National Labor Relations
Board; (b) there is no, and during the past three years there has been no labor
strike, or material dispute, slowdown or stoppage actually pending or to the
knowledge of Sellers threatened against or affecting any Seller; (c) to the
knowledge of Sellers, no question concerning representation is pending or, is
threatened respecting employees of any Seller; (d) no written grievance which
might have a Material Adverse Effect is pending and no arbitration proceeding
relating to the Business and arising out of or under the Union Contacts is
pending; and (e) the Union Contracts do not restrict Sellers from relocating,
closing or subcontracting any of the operations of the Business. Prior to the
date hereof, Sellers have delivered or otherwise made available to Buyer, true,
correct and complete copies the Union Contracts, including all amendments
thereof and modifications thereto.
     5.24 Assets Necessary to Business. Except for Excluded Assets, except for
benefits obtained through Excluded Liabilities (such as bank debt) and except as
set forth in Section 5.24 of the Disclosure Schedule attached hereto, the Assets
are adequate to meet the requirements of the Business as currently conducted.
     5.25 Compliance with Law. Except for matters pertaining to Environmental
Laws which are addressed exclusively in Section 5.19, to the knowledge of
Sellers, the operations of the Business are conducted in accordance with all
applicable Laws of all Governmental Authorities having jurisdiction over the
Assets and the Business except for deviations from such Laws which, either
individually or in the aggregate would not have a Material Adverse Effect.
Except as set forth in Section 5.25 of the Disclosure Schedule attached hereto,
no Seller has received any written notification of any asserted failure by any
Seller to comply, whether currently or at any time after July 1, 2005, with any
such Laws, rules or regulations.
     5.26 Brokers and Finders. Except as set forth in Section 5.26 of the
Disclosure Schedule attached hereto, Sellers have not and none of their
respective officers, directors or employees, as the case may be, have employed
any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions

32



--------------------------------------------------------------------------------



 



contemplated by this Agreement.
     5.27 Product Warranties. The standard product or service warranties,
indemnifications and guarantees which Sellers extend to customers in the
ordinary course of the conduct of the business and the Business, copies of which
have been delivered to Buyer, are identified and described in Section 5.27 of
the Disclosure Schedule attached hereto. No warranties, indemnifications or
guarantees are now in effect or outstanding with respect to Products or services
manufactured, produced or performed by any Seller in the conduct of the
Business, except for the warranties, indemnifications and guarantees identified
and described in Section 5.27 of the Disclosure Schedule attached hereto. Except
for product returns, the scope and magnitude of which are consistent with the
product returns experienced by the Business prior to the date hereof, to the
knowledge of Sellers, the Products sold by the Business prior to the date hereof
do not have any defects or failure rates which have given rise to material
warranty, product liability or related Claims.
     5.28 Potential Conflicts of Interest. Section 5.28 of the Disclosure
Schedule attached hereto sets forth a complete and accurate description of each
material written or oral contract, agreement or arrangement between any Seller
and any officer or director or shareholder of any Seller which relates to the
conduct of the Business. Except as set forth in Section 5.28 of the Disclosure
Schedule attached hereto, none of the shareholders, officers or directors of any
Seller has any interest in any of the Assets or has any Action or other claim
for which Buyer will become liable against any Seller with respect to the
operations of the Business.
     5.29 Disclosure. To the knowledge of Sellers, no representations or
warranties by Sellers in this Agreement and no statement by Sellers contained in
this Agreement or the Disclosure Schedule contains any untrue statement of
material fact or omits any material fact which, if accurately and completely
disclosed, could reasonably be expected to have a Material Adverse Effect.
     5.30 Disclaimer. Except as expressly provided in Article 5 of this
Agreement, the Sellers do not make, and the Sellers expressly disclaim, any
representation or warranty, express, implied or otherwise, regarding the
Sellers, the Assets, or the Business, or otherwise under or in connection with
this Agreement, including without limitation any implied warranty of
merchantability or fitness for purpose.
ARTICLE 6.
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Sellers as follows:
     6.01 Organization. Buyer is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
the power and authority to carry on its business as presently conducted, to
enter into, execute and deliver this Agreement and the other documents to be
executed and delivered by Buyer hereunder, and to carry out the transactions
contemplated hereby and thereby.

33



--------------------------------------------------------------------------------



 



     6.02 Authorization by Buyer. The execution and delivery of this Agreement
and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of Buyer. No other act or proceeding on the part of Buyer or
its shareholders is necessary to authorize the execution and delivery of this
Agreement and the Ancillary Agreements or the consummation of the transactions
contemplated hereby and thereby.
     6.03 Binding Agreements. This Agreement constitutes, and, when executed and
delivered on the Closing Date, each of the Ancillary Agreements will constitute
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with its terms except that: (a) such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights generally; and (b) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.
     6.04 No Violation. Neither the execution and delivery of this Agreement,
nor the consummation by Buyer of the transactions contemplated hereby will:
(a) to the knowledge of Buyer: (i) violate any Law; or (ii) violate any
Governmental Order; or (b) violate or conflict with or constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, or will result in the termination of, or accelerate the
performance required by, any term or provision of: (i) the Certificate of
Incorporation or By-laws of Buyer or (ii) any lease, contract, commitment,
understanding, arrangement, agreement or restriction of any kind or character to
which Buyer is a party or by which Buyer or any of its assets or properties may
be bound or affected, except, (with respect to any such lease, contract,
commitment, understanding, arrangement or restriction), to the extent that the
existence of any such violation, conflict, default, termination, acceleration of
performance or creation of any lien, security interest, charge or encumbrance
would not have a material adverse effect on the Buyer’s ability to consummate
the transactions contemplated by this Agreement. Except for filings, consents,
approvals or authorizations on Section 6.04 of the disclosure Schedule attached
hereto, no filing with or consent, approval, authorization or action by any
governmental or regulatory authority is required in connection with the
execution and delivery by Buyer of the Agreement or the consummation by Buyer of
the transactions contemplated hereby.
     6.05 Litigation. There are no Actions pending, or to the knowledge of
Buyer, threatened, against Buyer which challenge the validity of this Agreement
or any action taken or to be taken by Buyer pursuant to this Agreement or in
connection with the transactions contemplated hereby, before or by any
Governmental Authority.
     6.06 Brokers and Finders. Neither Buyer, nor any of its officers, directors
or employees, as the case may be, has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.
     6.07 Sufficient Funds. Buyer has sufficient cash, available lines of credit
or other sources of funds to enable it to make payment of the Initial Cash
Purchase Price and all other

34



--------------------------------------------------------------------------------



 



amounts payable pursuant to this Agreement and to perform all of its other
obligations under this Agreement.
ARTICLE 7.
COVENANTS
     7.01 Access Pending the Closing Date. Subject to applicable laws, Seller
will grant Buyer and its counsel, accountants and other representatives
reasonable access during normal business hours to the Fife Facility, the
Stockton Facility, the Portland Facility and any other Real Property which is
identified as being owned by Seller in Section 5.08(a) of the disclosure
Schedule attached hereto and to all Records and will furnish Buyer and its
representatives during such period with all information concerning the affairs
of Sellers relating to the Assets and the Business as Buyer or its
representatives may reasonably request. In addition, with the prior written
consent of the Sellers, the Sellers will provide access to employees, vendors,
customers and others having business dealings with the Sellers.
     7.02 Access After the Closing Date. Sellers and Buyer agree that, on and
after the Closing Date, each, upon reasonable advance notice, will permit the
other and their respective representatives (including their counsel and
auditors), during normal business hours and for reasonable business purposes to
have access to and examine and make copies of all books and Records of the other
which pertain to the Business (including, but not limited to, correspondence,
memoranda, books of account, payroll records, computer records, insurance
policies and the like) or which relate to the Assets. The out-of-pocket costs of
photocopying any such material (excluding the compensation and related payroll
taxes of employees engaged in the copying of any such materials) shall be borne
by the party requesting such photocopies.
     7.03 Record Retention. For a period of five years after the date hereof,
or, in the case of books or records pertaining to Taxes, for a period until the
expiration of all applicable statutes of limitation, Buyer and Sellers agree
that, prior to the destruction or disposition of any books or records pertaining
to the operation of the Business prior to the Closing Date or which relate to
the Assets, each party shall provide not less than 45 nor more than 90 days
prior written notice to the other of any such proposed destruction or disposal.
If the recipient of such notice desires to obtain any of such documents, it may
do so by notifying the other party in writing at any time prior to the scheduled
date for such destruction or disposal. Such notice must specify the documents
which the requesting party wishes to obtain. The parties shall then promptly
arrange for the delivery of such documents. All out-of-pocket costs associated
with the delivery of the requested documents (excluding the compensation (and
related payroll taxes) of employees engaged in the preparation, copying or
delivery of any such documents) shall be paid by the requesting party.
     7.04 Confidentiality. Each party hereto will hold and will cause its
directors, officers, managers, members, employees, agents, consultants and
advisors to hold in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the opinion of its counsel, by other
requirements of Law, all documents and information concerning the other party
furnished to it by such other party or its representatives in connection with
the transactions contemplated by this Agreement (except to the extent that such
information can be shown to

35



--------------------------------------------------------------------------------



 



have been: (a) previously lawfully known by the party to which it was furnished;
(b) in the public domain through no fault of such party; or (c) later lawfully
acquired from other sources by the party to which it was furnished), and each
party will not release or disclose such information to any other person, except
its auditors, attorneys, financial advisors, bankers and other consultants and
advisors in connection with this Agreement, and each party will not use such
information except in connection with this Agreement. If the transactions
contemplated by this Agreement are not consummated, such confidence shall be
maintained except to the extent such information comes into the public domain
through no fault of the party required to hold it in confidence, and in any
event such information shall not be used to the detriment of, or in relation to
any investment in, the other party and all such documents (including copies
thereof and software) shall be returned to the other party immediately upon the
written request of such other party.
     7.05 Conduct of Business Prior to the Closing. During the period commencing
on the date hereof, and continuing until the Closing Date, Sellers have not
taken and will not (except as contemplated by this Agreement or to the extent
that Buyer shall otherwise consent in writing) take any action that would cause
any of the representations and warranties contained in Section 5.06 to be untrue
as of the Closing Date. In addition, during the period commencing on the date
hereof, and continuing until the Closing Date, Sellers will use reasonable
commercial efforts, consistent with the prior conduct of the Business, to keep
intact the business organization and reputation of the Business and to preserve
for Buyer the goodwill of suppliers, customers, distributors, sales
representatives, employees and others having business relations with the
Business. Sellers will promptly notify Buyer of the occurrence of any event
which would cause any of the representations and warranties contained in ARTICLE
5 hereof to be untrue in any material respect as of the Closing Date and of the
occurrence of any Material Adverse Effect; provided that, no such notification
shall diminish the liabilities of the Sellers under this Agreement, cure any
breach of any representation or warranty made as of the date hereof or affect
the determination of whether or not the conditions to the Closing of the
transactions contemplated by this Agreement, as set forth in Article 9 hereof,
have been satisfied.
     7.06 Employees. (a) On the Closing Date, Buyer shall make offers of
employment to all individuals who are employed by any Seller in the conduct of
the Business on the date immediately preceding the Closing Date and are members
of any of the collective bargaining units identified in any of the Union
Contracts (such individuals being hereinafter “Union Employees”). In addition,
on the Closing Date, Buyer shall make offers of employment to all individuals
who are not Union Employees and who are employed by any Seller in the conduct of
the Business (including employees classified as inactive as a result of
disability, leave of absence or other absence) on the business day immediately
preceding the Closing Date except for those individuals identified in
Section 7.06(a) of the Disclosure Schedule attached hereto, (the individuals
that are entitled to receive offers of employment from the Buyer pursuant to
this sentence being hereinafter “Non-Union Employees”). Promptly after the
Closing Date, the Buyer agrees to negotiate in good faith with the Unions
identified in the Union Contracts as the representatives of the Union Employees
with respect to the terms and conditions of employment of such employees. The
terms and conditions of employment which Buyer shall offer to Non-Union
Employees shall be substantially comparable in the aggregate to the terms and
conditions upon which they are employed by Sellers; provided that, nothing shall
be deemed to entitle any

36



--------------------------------------------------------------------------------



 



Union Employees or any Non-Union Employees to participate in any employee stock
ownership plan.
               (b) For purposes of this Agreement, any individual that accepts
an offer of employment made by Buyer (as contemplated by Section 7.06 above)
shall be referred to individually as a “Transferring Employee” and all such
individuals shall be referred to collectively as “Transferring Employees”.
Subject to Buyer’s compliance with the provisions hereof relating to
continuation of certain benefits provided by Sellers and with the provisions of
Section 7.06(d) below, nothing contained herein shall be deemed to limit or
otherwise restrict the rights of Buyer to reduce or otherwise modify the
compensation or employee benefits paid or made available to any Transferring
Employee nor shall anything herein be deemed to limit or otherwise restrict the
right of Buyer to modify the terms and conditions of employment of any
Transferring Employee at any time after the Closing Date or to terminate the
employment of any Transferring Employee at any time after the Closing Date for
any reason whatsoever, it being understood that Buyer will be responsible for
any amounts due as a result of any such actions.
               (c) Buyer shall be responsible for payment of any severance
benefits or other Liabilities which may arise with respect to the employment and
termination of employment of any employees that are employed by Sellers on the
business day immediately preceding the Closing Date and any severance benefits
or other liabilities payable in connection with the termination of employment of
any employee who does not accept the offer of employment made by Buyer to such
individual on the Closing Date. The Sellers shall be responsible for payment of
any severance benefits or other Liabilities which may arise with respect to the
employment and termination of employment of any individuals identified in
Section 7.06(a) of the Disclosure Schedule attached hereto and for the severance
benefits and, except as provided in Section 7.07 below, other Liabilities of
Sellers with respect to former employees ( employees who are not employed by any
Seller in the conduct of the Business, whether in active or inactive status, on
the business day immediately preceding the Closing Date) of the Business.
               (d) Special Provisions Relating to Multiemployer Plans. In the
event the Seller on the Closing Date contributes or has an obligation to
contribute to any of the Plans that is a “Multiemployer Plan,” as defined in
Section (3)(37) of ERISA, the parties agree as follows: (i) The Buyer shall
contribute to each such Plan that is a Multiemployer Plan on and after the
Closing Date for substantially the same number of contribution base units for
which the Seller had an obligation to contribute with respect to the covered
operations, as described in Section 4204(a)(1)(A) of ERISA; (ii) At its cost and
expense, the Buyer agrees to provide to each such Plan that is a Multiemployer
Plan for a period of 5 plan years commencing with the first day of the plan year
after the Closing Date a bond or escrow as described in, and in the amount
described in, Section 4204(a)(1)(B) of ERISA; (iii) The Seller agrees that if
the Buyer withdraws partially or completely from any such Plan that is a
Multiemployer Plan during the first five plan years beginning after the date of
sale, the Seller shall be secondarily liable for any withdrawal liability it
otherwise would have had to such Plan with respect to such covered operations if
the withdrawal liability of the Buyer is not paid, all as provided in
Section 4204 (a)(1)(C) of ERISA, and in the event the Buyer fails to pay its
withdrawal liability, the Seller shall have the option to pay the Buyer’s
liability for the Buyer, and the Buyer shall fully

37



--------------------------------------------------------------------------------



 



indemnify and hold Seller harmless for such payment; (iv) On or before the first
day of the plan year following the Closing Date, the parties agree to apply to
each Plan that is a Multiemployer Plan for a waiver of the bond/escrow
requirement provided in 7.06(d)(ii) above, and a waiver of the secondary
liability provision of 7.06(d)(iii) above or, alternatively, apply to the
Pension Benefit Guaranty Corporation (“PBGC”) for such waivers, all as provided
in 29 C.F.R. Sections 4204.1 through 4204.22, and in the event the waiver is
approved, the foregoing requirements set forth in subsections (ii) and (iii) of
this section 7.06(d) shall not apply; (v) It is the parties’ intent that the
sale of assets under this Agreement will comply with the requirements of
Section 4204 of ERISA, and the parties agree to take such additional action as
may be necessary or appropriate to realize that intent; (vi) In the event the
Seller would have no withdrawal liability for withdrawal from a Plan that is a
Multiemployer Plan because such Plan is sufficiently funded so that withdrawing
employers would not incur a withdrawal liability, or the otherwise payable
amount of withdrawal liability is less than the de minimus amount described in
Section 4209 of ERISA, or there is no withdrawal liability based on some other
exemption provided by Section 4201 of ERISA, et seq., the Seller and Buyer may
mutually agree that the requirements of this Section 7.06(d) do not have to be
met as to such Plan that is a Multiemployer Plan.
     7.07 Medical Benefits, Workers’ Compensation. Buyer agrees that, with
respect to workers’ compensation claims and all claims under any Sellers’
medical, dental, life insurance and disability benefit programs made with
respect to occurrences, prior to the Closing Date, by persons who are or were
employed by any Seller prior to the Closing Date (including retirees), and who
were participants in the medical, dental, life insurance or disability benefit
programs maintained by any Seller for the benefit of employees or former
employees of the Business or covered under applicable workers’ compensation
policies by any Seller, Buyer will, at its expense, honor or cause the insurance
carriers for said medical, dental, life insurance and disability benefit
programs to honor such claims in accordance with the terms and conditions of
prevailing programs of the applicable Seller or applicable workers’ compensation
statutes as if such employees had continued in the employ of any such Seller and
without interruption as a result of the employment by Buyer of any Transferring
Employee on or after the Closing Date.
     In the event that any Transferring Employee who accepts Buyer’s offer of
employment (including his or her spouse or dependents) makes a claim for payment
or reimbursement of any expenses incurred by any such Transferring Employee
(including his or her spouse or dependents) prior to the Closing Date, which
claim for payment or reimbursement would have been covered under any Sellers’
medical, dental, life insurance and disability benefit programs, (hereinafter a
“Pre-Existing Condition”), Buyer shall cause such claim to be paid in accordance
with the medical, dental, life insurance and disability benefit programs of such
Seller in effect at the time that the expenses for which payment or
reimbursement is sought were incurred.
     7.08 HSR Filings. If required by Law, each party shall promptly, but in no
event later than ten (10) days after the date hereof, make their respective
filings under the HSR Act, and thereafter make any other required submissions
under the HSR Act and use reasonable commercial efforts and diligence to satisfy
any other conditions necessary to comply with the HSR Act and to obtain early
termination of any waiting period pursuant thereto.

38



--------------------------------------------------------------------------------



 



     7.09 Nonassignable Contracts. To the extent that the assignment hereunder
by any Seller to Buyer of any Material Contract is not permitted or is not
permitted without the consent of any other party to the Material Contract, this
Agreement shall not be deemed to constitute an assignment of any such Material
Contract if such consent is not given or if such assignment otherwise would
constitute a breach of, or cause a loss of contractual benefits under any such
Material Contract, and Buyer shall not assume any Liabilities thereunder.
Without in any way limiting the parties’ obligations to pursues all consents and
waivers necessary for the sale, transfer, assignment and delivery of the
Material Contracts and the Assets to Buyer hereunder, if any such consent is not
obtained or if such assignment is not permitted irrespective of consent and the
Closing hereunder is consummated, such Seller shall continue to use its
reasonable commercial efforts to obtain such consents and shall cooperate with
Buyer in any arrangement designed to provide the Buyer with the rights and
benefits (subject to the Liabilities) arising under the terms of any such
Material Contracts.
     7.10 No Solicitation. Neither Sellers nor any of Sellers’ directors,
officers, employees or agents, as the case may be, shall, directly or
indirectly, encourage, solicit, initiate or enter into any discussions or
negotiations concerning, any disposition of all or substantially all of the
Assets or the Business (other than pursuant to this Agreement), or any proposal
therefor, or furnish or cause to be furnished any information concerning the
Assets or the Business to any party in connection with any transaction involving
the acquisition of the Assets or the Business by any person other than the
Buyer. Seller will promptly inform Buyer of any inquiry (including the terms
thereof and the person making such inquiry) which any Seller may receive or
learn of in respect of any such proposal.
     7.11 Public Announcements. Buyer and Seller will consult with each other
before issuing any press releases or otherwise making any public statements with
respect to this Agreement or the transactions contemplated hereby and shall not
issue any press release or make any public statement without the approval of the
other party, except as may be required by Law; provided that, following the
Closing Date, nothing herein shall be deemed to prohibit the parties from
informing customers and suppliers of the purchase of the Assets and the
assumption of the Assumed Liabilities provided for hereunder.
     7.12 Discharge of Liens. Except as set forth on Schedule 7.12 attached
hereto, on or before the Closing Date, Sellers will take such action as may be
necessary to discharge any lien or other monetary Encumbrance other than
Permitted Encumbrances. In addition, Sellers shall use commercially reasonable
efforts to obtain, as soon as practicable following the Closing Date, releases
(hereinafter the “Compensation Continuation Releases”) from each of the
individuals identified in Schedule 7.12 with respect to any claims they may have
against Buyer or the Assets under the Compensation Continuation Agreements
listed in Schedule 7.12 attached hereto (such agreements being hereinafter
individually a “Compensation Continuation Agreement” and collectively the
“Compensation Continuation Agreements”), including, but not limited to, waivers
and releases of any lien they may have against the Assets under the provisions
of the Compensation Continuation Agreements. To the extent that Sellers are
unable to obtain such Compensation Continuation Releases, Sellers will, before
the last day of the seven hundred thirty (730) day period beginning on the first
day immediately following the Closing Date (such day being the “Final
Distribution Date”), with respect to each such individual either:

39



--------------------------------------------------------------------------------



 



(a) pay off any remaining obligations to each such individual under such
individual’s Compensation Continuation Agreement; or (b) purchase annuities from
an insurance company which will provide for payment to each individual from whom
a Compensation Continuation Release has not been obtained, of the amount
required to be paid to such individual pursuant to the terms of such
individual’s Compensation Continuation Agreement (which payments shall be made
at the time and in the amounts required by the individual’s Compensation
Continuation Agreement); provided, that the Sellers’ arrangement for the
purchase of annuities must be acceptable to Buyer, in Buyer’s discretion, and
such arrangement may, among other things, include a pledge of the annuities to
Buyer to ensure that they will be utilized to pay the remaining obligations of
Sellers under the Compensation Continuation Agreements. If Sellers have not,
with respect to any such individual, either: (x) obtained a Compensation
Continuation Release; or (y) satisfied the requirements of the immediately
preceding sentence (hereinafter the requirement to do either (x) or (y) is
referred to as the “CCA Requirements”), Sellers hereby agree that they shall not
be entitled to receive any distribution from the Escrow Agent to the extent
that, following such distribution, the Escrow Amount would be less than the
aggregate amount payable (including all amounts payable in the future) under the
Compensation Continuation Agreements in effect for each individual for whom, at
the time of any such distribution to Sellers, the CCA Requirements have not been
satisfied. In addition, Sellers hereby agree that if on the Final Distribution
Date, the CCA Requirements have not been satisfied with respect to any of the
individuals identified in Schedule 7.12 attached hereto, the Sellers shall
direct the Sellers’ Representative to deliver written instructions to the Escrow
Agent directing the Escrow Agent to deliver to the Buyer, the aggregate amount
payable (including all amounts payable in the future) under the Compensation
Continuation Agreements for those individuals for whom the CCA Requirements have
not been satisfied as of such date (such amount being hereinafter the “Aggregate
Amount”), or if less, the Escrow Amount then being held by the Escrow Agent.
Finally, on the Final Distribution Date, the Sellers shall pay to the Buyer in
one lump sum payment, the amount, if any, by which the Aggregate Amount exceeds
the Escrow Amount held by the Escrow Agent immediately prior to the distribution
by the Escrow Agent of the Escrow Amount.
     7.13 Consents, Etc. Sellers shall use reasonable commercial efforts to
obtain all Permits and all approvals, authorizations and consents of persons
necessary to the consummation by Sellers of the transactions contemplated
hereby. Buyer shall provide reasonable assistance to Sellers in obtaining such
consents, including providing information regarding Buyer to the persons from
whom consent is sought. Sellers will provide to Buyer copies of each such
Permit, approval, authorization and consent obtained by Sellers at or prior to
the Closing. The Buyer shall use reasonable commercial efforts to obtain all
Permits and all approvals, authorizations and consents of persons necessary to
the consummation by Buyer of the transactions contemplated hereby. Buyer will
provide to Sellers Representative copies of each such Permit, approval,
authorization and consent obtained by Buyer at or prior to the Closing.
     7.14 Patents, Trademarks, Trade Names. If and to the extent that any Seller
is not the owner of record of any material item of Intellectual Property
described as owned by Seller in Section 5.13 of the Disclosure Schedule attached
hereto and registered with the United States Patent and Trademark Office or any
similar registrar of any foreign country (other than Intellectual Property which
is used by any Sellers pursuant to any license agreement), such Seller

40



--------------------------------------------------------------------------------



 



will, at the Seller’s cost and expense, cause the record ownership of all such
Intellectual Property to be transferred to Sellers on the records maintained at
the Unites States Patent and Trademark Office or any similar registrar of any
foreign country to the extent such transfer is required to transfer good, valid
and marketable title to such Intellectual Property to Buyer. In addition,
following the Closing Date, Sellers, without any cost or expense to Sellers,
shall execute and deliver to Buyer, any and all documents, prepared and
reasonably requested by or on behalf of Buyer and relating to the transfer or
assignment to Buyer of any Intellectual Property included within the Assets.
Notwithstanding the foregoing, Sellers shall have no obligation or liability to
pay any filing or recording fees relating to the transfer of the record
ownership of any of the Intellectual Property referred to in this Section 7.14
from any Seller, as owner of record, to Buyer.
     7.15 Execution of Further Documents. From and after the Closing Date, each
party hereto shall, from time to time, upon request of the other party and
without further cost or expense to the party to whom the request is made,
acknowledge and deliver all such further acts, deeds, bills of sale,
assignments, transfers, conveyances, powers of attorney and assurances the other
party may reasonably request to more effectively consummate the transactions
contemplated hereby. Finally, from and after the Closing Date, Seller shall
execute and deliver to Buyer, such documents (including, without limitation,
waivers, estoppel certificates and novation agreements) as Buyer may reasonably
request to enable Buyer to obtain any consents to the assignment by any Seller
of any of the Material Contracts to Buyer to the extent such consents are not
delivered to Buyer at the Closing.
     7.16 Non-Competition. As a part of the inducement to Buyer to enter into
this Agreement, Sellers hereby agree that for a period of five (5) years (the
“Covenant Term”) from the Closing Date, Sellers shall not, directly or
indirectly, without the prior express written consent of the Buyer: (a) own,
manage, operate, or control, directly or indirectly, any business, firm or
corporation which is engaged anywhere in the world in the manufacture and sale
of any Products; or (b) solicit, entice, encourage or otherwise induce or
attempt to induce, whether by mailing of promotional literature, by use of
telephonic or direct personal contact with sales personnel of Sellers or sales
representatives engaged by any Seller or by any other means solicit, encourage,
entice or otherwise induce or attempt to induce any person to purchase from any
Seller, any products which compete with the Products. Ownership or purchase by
Sellers in the aggregate, at or after the time of Closing, of less than 10% of
the issued and outstanding capital stock of any enterprise engaged in the
production or sale of products which compete with the Products, the securities
of which are listed on a national securities exchange or included in the
national list of over-the-counter securities shall not be deemed a violation of
this Section 7.16. Upon breach by any Seller of any provision of this
Section 7.16, Buyer shall be entitled to injunctive relief, both preliminarily
and permanently, since the remedy at law would be inadequate and insufficient.
Additionally, Buyer will be entitled to all such other legal and equitable
remedies as may be available to it. In the event any of the provisions of this
Section 7.16 are determined by a court of competent jurisdiction to be contrary
to any applicable statute, Law, or for any reason to be unenforceable as
written, such court may modify any of such provisions so as to permit
enforcement thereof as thus modified.
     In the event that, following the Closing Date, any Seller or Sellers
acquires the assets of

41



--------------------------------------------------------------------------------



 



any person, or a majority of the issued and outstanding capital stock of any
corporation and, following such acquisition, ten percent (10%) or more of the
annual sales of such acquired company or any subsidiary or division of such
acquired company is attributable to sales of products which compete with the
Products, such Seller(s) shall provide written notice to Buyer of the
acquisition of such company and shall use their respective best efforts to sell
such acquired company or the division or subsidiary of such acquired company
which is engaged in the sale of the Products.
     7.17 Non-Solicitation of Employees. As a part of the inducement to Buyer to
enter into this Agreement, Sellers hereby agree that, for a period of five
(5) years following the Closing Date, Sellers shall not, nor shall any person
controlled by any Seller, without the prior express written consent of Buyer,
employ any individual that becomes a Transferring Employee, solicit any
Transferring Employees for employment or accept any applications for employment
from any Transferring Employees. Notwithstanding the foregoing, nothing herein
shall be deemed to prohibit any Seller from employing or accepting an
application for employment from any individual that becomes a Transferring
Employee in connection with the transactions contemplated by this Agreement and
whose employment by the Buyer is terminated by the Buyer.
     7.18 Collection of Receivables. following the Closing Date, Sellers shall
take or cause to be taken, the following actions, in such Seller’s name or
otherwise, to assist Buyer in the collection of the accounts receivable of such
Seller included within the Assets: (a) the endorsement to Buyer of checks made
payable to such Seller; (b) the transfer to Buyer of control of any of such
Seller’s lock boxes for the collection and receipt of payments made to such
Seller arising exclusively from the accounts receivable included within the
Assets; and (c) the prompt payment to the Buyer of all money received by such
Seller with respect to such accounts receivable.
     7.19 Additional Covenants. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use reasonable commercial efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
     7.20 Transfer Taxes. Buyer hereby agrees that Buyer shall be responsible
for and pay or cause to be paid, any federal, state or local sales taxes and use
taxes arising in connection with the transfer of the Assets to Buyer as provided
for in the Agreement; provided, however, that (i) Buyer shall be responsible for
payment of one-half of, and (ii) Sellers shall be responsible for payment of
one-half of, any real property transfer taxes payable in connection with the
sale of the Assets to Buyer pursuant to this Agreement.
     7.21 Taxes. Each Seller shall timely file the appropriate Tax Returns with
respect to the Assets and the Business for all periods through the Closing Date.
     7.22 Cooperation. Buyer and Sellers shall cooperate with each other and
shall cause their respective officers, employees, agents, auditors and
representatives to cooperate with

42



--------------------------------------------------------------------------------



 



each other: (a) for a period of 90 days after the Closing to ensure the orderly
transition of the Assets from Sellers to Buyer and to minimize any disruption to
the respective businesses of Sellers and Buyer that might result from the
transactions contemplated hereby; (b) in the investigation, prosecution, defense
and settlement of any Action to which either is a party relating to any of the
Excluded Liabilities or any claim for workers’ compensation, and in obtaining
for each of the parties all benefits to which either may be entitled under
insurance policies applicable to any such claims; and (c) in connection with the
preparation of any Tax Return, any audit or other examination by any taxing
authority, or any other judicial or administrative proceeding relating to
liability for Taxes arising with respect to periods ending on or prior to the
Closing Date with respect to the Assets or the Business. All investigations,
litigation, judicial or administrative proceedings and settlements relating to
any of the Excluded Liabilities shall be controlled and conducted by the
Sellers. Buyer’s consent shall not be required to settle or compromise any claim
related to the Excluded Liabilities, Excluded Assets or Taxes. Each party shall
reimburse the other for reasonable out-of-pocket costs and expenses incurred in
assisting the other pursuant to this Section 7.22.
     7.23 Title Insurance Commitments. With respect to each parcel of the Owned
Real Property, Buyer has obtained at Buyer’s expense, a commitment for an
owner’s title insurance policy (current Owner’s Form Policy in use in the State
where the applicable parcel of Owned Real Property is located) (collectively
“Title Commitments”) issued by Chicago Title Insurance Company (“Title
Company”), together with copies of all documents referred to in the Title
Commitment. The Title Commitments will name Buyer as the proposed owner-insured
in each case in the amount allocated to such parcel of the Owned Real Property
(including land and improvements) set forth in Schedule 3.06 attached hereto.
The Title Commitments will set forth any requirements for deleting the standard
exceptions to title contained therein and adding extended coverage for
mechanic’s liens.
     7.24 Insurance Arrangements. Buyer shall be identified as an “Additional
Named Insured” by way of endorsement on the following policies: (a) Zurich
American, Portfolio Policy, no. CPO 2863035-03; (b) Zurich American, Business
Auto Policy, no. BAP 534627101-01; (c) The Hartford, Spectrum Policy, no. 57 SBA
BZ6525 SC; (d) The Hartford, Special Multi-Flex Policy, no. 57 UEC AE5290 SC;
(e) American Guarantee & Liability, Commercial Umbrella Liability Policy, no.
UMB 9137867 00; and (f) Great American Ins. Co., Excess Umbrella Liability, no.
TUE 5 09 64 14 03.
ARTICLE 8.
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS
     The obligation of Sellers to enter into and complete the Closing is subject
to the fulfillment of the following conditions, any one of more of which may be
waived by it:
     8.01 Representations and Warranties. (a) The representations and warranties
of Buyer contained in this Agreement which are not subject to materiality
qualifications shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date and the representations and warranties of Buyer which are contained
in this Agreement which are subject to materiality qualifications shall

43



--------------------------------------------------------------------------------



 



be true and correct in all respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date.
               (b) Buyer shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.
     8.02 Litigation. No action, suit or proceeding shall have been instituted
by any person before any Governmental Authority, which seeks to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or seeks
damages or a discovery order in connection with such transactions.
     8.03 Certificate of Buyer. Sellers shall have received a certificate of the
Secretary or Assistant Secretary of Buyer, dated the Closing Date setting forth
the resolutions of the Board of Directors of Buyer authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and certifying that such resolutions were duly adopted and have not been
rescinded or amended as of the Closing Date.
     8.04 Consents and Approvals. All U.S. and foreign governmental Permits and
approvals required by Law for the consummation of the transactions contemplated
by this Agreement shall have been obtained. In addition, Sellers shall have
received the consent of their respective lenders to the consummation of the
transactions contemplated by this Agreement.
     8.05 Delivery of Closing Documents. Buyer shall have delivered at Closing:
(a) to Sellers, an amount equal to 90% of the Initial Cash Purchase Price by
wire transfer of immediately available funds to such account or accounts as may
be designated by Sellers’ Representative in writing; (b) to the Escrow Agent, an
amount equal to the Escrow Amount by wire transfer of immediately available
funds to the Escrow Agent; (c) the documents or other deliveries described in
Section 4.03 hereof; and (d) to Sellers and the Escrow Agent, a duly executed
Escrow Agreement.
     8.06 Fairness Opinion. The Sellers shall have received from Prairie Capital
Advisors, Inc. a written opinion, dated as of the date of the Closing Date, in
form and substance reasonably satisfactory to Seller and its counsel, to the
effect that the terms of the transactions contemplated herein are fair to the
Sellers from a financial point of view and that the Purchase Price is not less
than adequate consideration to the Seller.
     8.07 Voting Pass-Through. TEOHC shall have engaged in a voting direction
pass-through process in accordance with Section 409(e) of the Code and the
process shall have resulted in a vote in favor of the transactions contemplated
by this Agreement.
ARTICLE 9.
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER
     The obligation of Buyer to enter into and complete the Closing is subject
to the fulfillment, on or prior to the Closing Date, of the following
conditions, any one or more of

44



--------------------------------------------------------------------------------



 



which may be waived by it:
     9.01 Representations and Covenants. (a) The representations and warranties
of the Sellers contained in this Agreement which are not subject to materiality
qualifications shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date and the representations and warranties of Sellers contained in this
Agreement which are subject to materiality qualifications shall be true and
correct in all respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date.
               (b) Sellers shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Sellers prior to the Closing Date.
     9.02 Litigation. No action, suit or proceeding shall have been instituted
by any person before any Governmental Authority to restrain, modify or prevent
the carrying out of the transactions contemplated hereby, or seeking damages or
a discovery order in connection with such transactions, or which has or may
have, in the reasonable opinion of Buyer, a Material Adverse Effect.
     9.03 Consents and Approvals. The U.S. and foreign governmental Permits and
approvals required by Law for consummation of the transactions contemplated by
this Agreement and listed in Section 9.03 of the Disclosure Schedule attached
hereto shall have been obtained and the consents and approvals required to be
obtained from any parties to any Material Contracts or any parties to any
Personal Property Leases in connection with the assignment of any such Material
Contracts or Personal Property Leases to Buyer and the consummation of the
transactions contemplated by this Agreement and listed in Section 9.03 of the
Disclosure Schedule attached hereto shall have been obtained and delivered to
Buyer.
     9.04 Fairness Opinion. Sellers shall have delivered to Buyer a copy of the
fairness opinion described in Section 8.07.
     9.05 Delivery of Bill of Sale and Other Documents. Seller shall have
delivered to Buyer at the Closing the documents described in Section 4.02
hereof.
     9.06 No Material Adverse Effect. Except as set forth in the Disclosure
Schedule, no Material Adverse Effect shall have occurred with respect to the
Business from and after the date this Agreement is executed by the parties,.
     9.07 Certificate as to Authorization. Buyer shall have received a
certificate of the Secretary or an Assistant Secretary of each Seller, dated the
Closing Date, setting forth resolutions of the Boards of Directors of each
Seller authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, certifying that such
resolutions were duly adopted and have not been rescinded or amended as of the
Closing Date.

45



--------------------------------------------------------------------------------



 



     9.08 Officers Certificate. Each Seller will have delivered to Buyer a
certificate, dated as of the Closing Date and signed by one of its duly
authorized officers, stating that the conditions set forth in Section 9.01 are
true and correct.
     9.07 Title Insurance Policies. At Closing, Buyer shall be able to obtain
title insurance policies with extended coverage (collectively, “Title Policies”)
pursuant to the Title Insurance Commitments (which may be in the form of
mark-ups of the Title Insurance Commitments or of pro formas of the Title
Policies), insuring Buyer’s or its designee’s fee simple title to each parcel of
Owned Real Property as of the Closing Date, subject only to Permitted
Encumbrances and other exceptions that are acceptable to Buyer. Buyer shall pay
the premiums for the Title Policies and any endorsements it desires to purchase.
ARTICLE 10.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS
     10.01 Survival of Representations. All representations and warranties
contained in Articles 5 and 6 and made by any party to this Agreement pursuant
hereto shall survive for a period of twenty four (24) months following the
closing of the transactions contemplated by this Agreement.
     10.02 Indemnification by Sellers. (a) Subject to the terms and conditions
of this Section, each of the Sellers hereby, jointly and severally, agree to
indemnify, defend and hold Buyer harmless, at any time after the Closing Date,
from and against all Losses asserted against, resulting to, imposed upon or
incurred by the Buyer or against the Assets, by reason of or resulting from:
(i) any Excluded Liabilities; (ii) any Action made or asserted against the
Assets or the Buyer by the Internal Revenue Service, or any other federal, state
or local taxing authority arising from the operations of any Seller, the Assets,
the Business or the Business prior to the Closing Date; (iii) a breach of any
representation or warranty of any Seller contained in or made pursuant to this
Agreement and (iv) any breach of any covenants or agreements of Sellers
contained in this Agreement. The claims described in Section 10.02(a)(i) through
and including 10.02(a)(iv) and Section 10.03(a)(i) through and including
10.03(a)(iii) shall be referred to individually as an “Indemnification Claim”
and collectively as the “Indemnification Claims”.
               (b) With respect to Losses incurred by Buyer and arising from any
Indemnification Claim or Indemnification Claims described in
Sections 10.02(a)(i) or (ii), except as otherwise provided in Section 10.02(c),
the Sellers shall be obligated to indemnify Buyer from and against the full
amount of all Losses arising in connection with such Indemnification Claims
notwithstanding the fact that the facts and circumstances forming the basis for
such Indemnification Claim might also entitle the Buyer to make an
Indemnification Claim against Sellers for a breach of any of the representations
and warranties made by Sellers in this Agreement. With respect to Losses which
are incurred by Buyer and arise from any breach of any of the representations
and warranties of the Sellers contained in Sections 5.02 and 5.14 (such
representations and warranties being hereinafter the “Dollar One Seller Reps”)
except as otherwise provided in Section 10.02(c), the Sellers shall be obligated
to indemnify Buyer from and against the full amount of all Losses arising in
connection with such Indemnification Claims notwithstanding the fact that the
facts and circumstances forming the basis for such

46



--------------------------------------------------------------------------------



 



Indemnification Claim might also entitle the Buyer to make an Indemnification
Claim against Sellers for a breach of any of the other representations and
warranties made by Sellers in this Agreement. With respect to any Losses which
are incurred by Buyer and arise from any Indemnification Claim or
Indemnification Claims arising as a result of a breach of any representations or
warranties made by Sellers other than the Dollar One Seller Reps which are not
also Indemnification Claims under the provisions of Section 10.02(a)(i) or (ii),
(such Indemnification Claims being hereinafter individually a “Breach of Sellers
Rep Claim” and collectively, “Breach of Sellers Rep Claims”), Sellers shall have
no liability or obligation to indemnify and hold Buyer harmless from any Losses
incurred by Buyer except to the extent that the aggregate amount of the Losses
incurred by Buyer arising from any such Breach of Sellers Rep Claim or Breach of
Sellers Rep Claims exceeds Five Hundred Thousand United States Dollars (U.S.
$500,000.00) (the “General Deductible”) and then, only to the extent that the
amount of such Losses exceed U.S. $500,000.00; provided, however, that in the
case of a breach of the representations or warranties made by Sellers in
Section 5.19 (a “Section 5.19 Claim”), Sellers shall have no liability or
obligation to indemnify and hold Buyer harmless from any Losses incurred by
Buyer except to the extent that the aggregate amount of the Losses incurred by
Buyer arising from any such Section 5.19 Claim exceeds One Hundred Thousand
United States Dollars (U.S. $100,000.00) and then, only to the extent that the
amount of such Losses exceed U.S. $100,000.00. Losses incurred by Buyer from a
Section 5.19 Claim shall not be counted in determining whether the General
Deductible has been exceeded.
               (c) Notwithstanding the foregoing provisions of this
Section 10.02, Sellers shall have no obligation to indemnify Buyer from and
against any Losses unless the Buyer delivers written notice of the
Indemnification Claim or Indemnification Claims giving rise to such obligation
to the Sellers’ Representative before the Final Distribution Date. In addition,
notwithstanding the foregoing provisions of this Section 10.02 but subject to
the provisions of the following sentence, in no event shall the aggregate amount
of the Losses which Sellers may be required to pay to Buyer in connection with
the obligations of Sellers to indemnify and hold Buyer harmless from and against
Losses arising from any and all Indemnification Claims exceed: (i) 10% of the
Initial Cash Purchase Price; with respect to Indemnification Claims made before
the end of the five hundred forty-five (545) day period beginning on the day
immediately following the Closing Date (such date being hereinafter the “Initial
Distribution Date”); or (ii) 2.5% of the Initial Cash Purchase Price with
respect to Indemnification Claims made after the Initial Distribution Date and
before the Final Distribution Date. Notwithstanding the provisions of the
foregoing sentence, the limits on the amount of Losses which Sellers may be
required to pay to Buyer shall not apply to Losses incurred by Buyer which arise
from or are attributable to a breach by Sellers of any of the representations
and warranties contained in Section 5.02, provided that, in no event shall the
aggregate amount of the Losses which Sellers may be required to pay to Buyer in
connection with the obligations of Sellers to indemnify and hold Buyer harmless
from and against Losses arising from or attributable to a breach by Sellers of
any of the representations and warranties contained in Section 5.02 hereof
exceed the Initial Cash Purchase Price. In addition, the indemnification
obligations of Sellers under Section 10.02 are subject to the following
limitations:
     (i) There shall be no recovery for incidental or consequential damages,
including but not limited to lost profits.

47



--------------------------------------------------------------------------------



 



     (ii) No indemnification claim may be made by Buyer for any particular
matter unless the Losses from such matter exceed $2,000; provided, that this
limitation shall not apply to the Dollar One Claims, where claims may be made
even if the matter is less than $2,000.
     (iii) There shall be no double recovery for any Losses. Without limitation,
no claims shall be made to the extent that the Losses from a matter have been
taken into account in the determination of Closing Net Working Capital pursuant
to Section 3.03.
     (iv) Any payment made by any Seller to the Buyer pursuant to this
Section 10.02 shall be net of any insurance proceeds to which Buyer is entitled
in respect of such claim. Buyer shall maintain such insurance in force and use
commercially reasonable efforts to make insurance claims and pursue recovery of
insurance proceeds relating to any indemnifiable event for which Buyer is
seeking indemnification pursuant to Section 10.02. (It is understood that if a
claim is subject to indemnification, then Buyer’s reasonable costs of collecting
the insurance proceeds with respect to the claim shall also be subject to
indemnification in accordance with the provisions hereof.)
     (v) No claim can be made with respect to any matter of which Buyer had
knowledge on or before the date of execution of this Agreement. Sellers shall
have the burden of proof to establish that Buyer had such knowledge.
     10.03 Indemnification by Buyer. (a) Buyer hereby agrees to indemnify,
defend and hold Sellers harmless from any Losses arising by reason of or
resulting from: (i) Buyer’s failure to pay, perform or discharge all Assumed
Liabilities assumed by Buyer pursuant to this Agreement; (ii) a breach of any
covenant or agreement of Buyer contained in or made pursuant to this Agreement;
and (iii) a breach of any representation or warranty of Buyer contained in or
made pursuant to this Agreement.
               (b) With respect to Losses incurred by any of the Sellers and
arising from any Indemnification Claims described in Sections 10.03(a)(i) or
(ii), except as provided in this Section 10.03, the Buyer shall be obligated to
indemnify the Sellers from and against the full amount of all Losses arising in
connection with such Indemnification Claims notwithstanding the fact that the
facts and circumstances forming the basis for such Indemnification Claim might
also entitle the Sellers to make an Indemnification Claim against the Buyer for
a breach of the representations and warranties made by buyer in this Agreement.
With respect to Losses which are incurred by Sellers and arise from any
Indemnification Claim or Indemnification Claims described in
Section 10.03(a)(iii) hereof which are not also Indemnification Claims under the
provisions of Section 10.03(a)(i) or (ii), (such Indemnification Claims being
hereinafter individually a “Breach of Buyer Rep Claim” and collectively, “Breach
of Buyer Rep Claims”), Buyer shall have no liability or obligation to indemnify
and hold Sellers harmless from any Losses incurred by Sellers except to the
extent that the aggregate amount of the Losses incurred by Sellers arising from
any such Breach of Buyer Rep Claim or Breach of

48



--------------------------------------------------------------------------------



 



Buyer Rep Claims exceeds Five Hundred Thousand United States Dollars (U.S.
$500,000.00) and then, only to the extent that the amount of such Losses exceed
U.S. $500,000.00.
               (c) Notwithstanding the foregoing provisions of this
Section 10.03, Buyer shall have no obligation to indemnify Sellers from and
against any Losses unless the Sellers deliver written notice of the
Indemnification Claim or Indemnification Claims giving rise to such obligation
to the Buyer before the end of the final Distribution Date beginning on the day
immediately following the Closing Date. In addition, notwithstanding the
foregoing provisions of this Section 10.03, in no event shall the aggregate
amount of the Losses which Buyer may be required to pay to Sellers in connection
with the obligations of Buyer to indemnify and hold Sellers harmless from and
against Losses arising from any and all Indemnification Claims exceed (i) 10% of
the Initial Cash Purchase Price; with respect to Indemnification Claims made
before the Initial Distribution Date; or (ii) 2.5% of the Initial Cash Purchase
Price with respect to Indemnification claims made after the Initial Distribution
Date and before the Final Distribution Date. Notwithstanding the provisions of
the preceding sentence, the limitation on the amount of the Losses which the
Buyer may be required to pay Sellers as contained in the preceding sentence
shall not apply to Buyer’s obligation to pay the full amount of the Final
Purchase Price.
     10.04 Conditions of Indemnification. The obligations and Liabilities of
Sellers under Section 10.02 hereof and the obligations and liabilities of Buyer
under Section 10.03 hereof with respect to Indemnification Claims relating to
third parties shall be subject to the following terms and conditions:
               (a) A party seeking indemnification under this Agreement
(“Indemnified Party”) will give the party required to provide such
indemnification (the “Indemnifying Party”) prompt notice of any such
Indemnification Claim, and thereafter the Indemnifying Party will undertake the
defense thereof by representatives chosen by it.
               (b) If the Indemnifying Party, within a reasonable time after
notice of any such Indemnification Claim, fails to defend such Indemnification
Claim, the Indemnified Party will, upon further notice to the Indemnifying
Party, have the right to undertake the defense, compromise or settlement of such
Indemnification Claim on behalf of and for the account and risk of the
Indemnifying Party, subject to the right of the Indemnifying Party to assume the
defense of such Indemnification Claim at any time prior to settlement,
compromise or final determination thereof.
               (c) Anything in this Section 10.04 to the contrary
notwithstanding: (i) if there is a reasonable probability that an
Indemnification Claim may materially and adversely affect an Indemnified Party
other than as a result of money damages or other money payments, the Indemnified
Party shall have the right, at its own cost and expense, to defend, and with the
consent of the Indemnifying Party, to compromise or settle such Indemnification
Claim; and (ii) the Indemnifying Party shall not, without the written consent of
the Indemnified Party, its successors and assigns settle or compromise any
Indemnification Claim or consent to the entry of any judgment which does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party, a release from all

49



--------------------------------------------------------------------------------



 



liability in respect of such Claim.
     10.05 Exclusive Remedies Except that this Section 10.05 shall not prevent a
party hereto from seeking equitable remedies in appropriate circumstances, the
right of the parties to assert indemnification claims and receive
indemnification payments as expressly provided under this Article 10 is the sole
and exclusive right and remedy exercisable by a party with respect to any Losses
arising out of any breach or nonperformance by any party of any representation ,
warranty, covenant or agreement of such party made under or in connection with
this Agreement. Without limiting the foregoing, each of the parties acknowledges
and agrees that, except for any entitlement to equitable remedies, it will not
have any remedy for any breach or nonperformance by any party of any
representation , warranty, covenant or agreement made under or in connection
with this Agreement except as expressly provided under this Article 10.
ARTICLE 11.
MISCELLANEOUS PROVISIONS
     11.01 Termination. This Agreement may be terminated at any time prior to
the Closing: (i) by mutual consent of Sellers and Buyer; and (ii) by written
notice by Sellers or by Buyer at any time subsequent to April 30, 2007, if the
Closing has not occurred by or before such date.
     11.02 Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified and supplemented only by written agreement of the
parties hereto at any time with respect to any of the terms contained herein.
     11.03 Waiver of Compliance. Any failure of Sellers on the one hand, or
Buyer, on the other, to comply with any obligation, covenant, agreement or
condition herein may be expressly waived in writing by any duly elected officer
of Buyer or Sellers’ Representative, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
     11.04 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing. Any notice, request, demand
or other communication given verbally shall not be deemed to be effective or to
have been given unless receipt thereof is acknowledged in writing by the party
to whom such notice, request, demand or other communication is delivered. Any
notice, request, demand or other communication which is in writing and shall be
deemed to have been duly given: (a) if delivered by hand when delivered; (b) if
by telex, telecopy, cable or overnight delivery when received; or (c) if by
mail, five (5) days after being mailed, certified or registered mail, with
postage prepaid:

50



--------------------------------------------------------------------------------



 



     (i) If to Sellers, to:
The Employee Ownership Holding Company
c/o Robert Eddy
45550 Wolfgang Road
Truckee, California 96161
with a copy to:
John E. Brower, Esq.
Gray, Plant, Mooty, Mooty & Bennett, P.A.
80 South Eighth Street
Minneapolis, Minnesota, 55402
or to such other person or address as Sellers’ Representative shall furnish to
Buyer in writing.
     (iii) If to Buyer, to:
Noll Acquisition, LLC
3556 Lakeshore Road
Buffalo, New York 14219
Attention: David W. Kay
With a copy to:
Paul J. Schulz, Esq.
Lippes Mathias Wexler Friedman LLP
665 Main Street, Suite 300
Buffalo, New York 14203
or to such other person or address as Buyer shall furnish to Sellers in writing.
     11.05 Consent to Jurisdiction. The parties hereby consent to the
jurisdiction of the courts of the State of Washington and to the jurisdiction of
the federal courts of the United States of America, each as located in the State
of Washington, in connection with any proceedings to interpret or enforce the
provisions of this Agreement and in connection with the granting of any legal or
equitable remedies in connection therewith.
     11.06 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties; provided,
however, that without the prior written consent of Sellers, Buyer shall be
permitted to assign its rights, interests or obligations to an affiliate of
Buyer; provided further, however, that notwithstanding any such assignment by
Buyer, Buyer shall remain liable for payment of all amounts due from Buyer and
performance of all obligations of Buyer contained

51



--------------------------------------------------------------------------------



 



herein.
     11.07 Governing Law. This Agreement and the legal relations among the
parties hereto and the Ancillary Agreements and the legal relations among the
parties thereto shall be governed by and construed in accordance with the
internal laws of the State of Delaware without regard to its conflicts of law
doctrine.
     11.08 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     11.09 Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
     11.10 Entire Agreement. This Agreement, including the Exhibits hereto, the
Schedules hereto and the other documents and certificates delivered pursuant to
the terms hereof, sets forth the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto.
     11.11 Third Parties. Except as specifically set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or corporation other than the parties hereto
and their successors or assigns, any rights or remedies under or by reason of
this Agreement.
     11.12 Severability. The invalidity or illegality of any provision, term, or
agreement contained in or made a part of this Agreement shall not affect the
validity of the remainder of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and their respective corporate seals to be affixed hereto, all as
of the day and year first above written.
SELLERS:

                  THE EMPLOYEE OWNERSHIP HOLDING COMPANY, INC.
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
           

52



--------------------------------------------------------------------------------



 



                  N & NW MANUFACTURING CO., INC.
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
                NOLL MANUFACTURING COMPANY
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
                M & N PLASTICS, INC.
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
                TEOHC REAL ESTATE HOLDING COMPANY LLC
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
           
BUYER:
           
 
                NOLL ACQUISITION, LLC
 
           
 
  By:        
 
  Title:  
 
   
 
           

GUARANTEE
     GIBRALTAR INDUSTRIES, INC., a Delaware corporation with offices at 3556
Lake Shore Road, Buffalo, New York 14219 (“Parent”), being the ultimate parent
corporation of Buyer, hereby guarantees the payment in full by the Buyer to the
Sellers, of the Initial Cash Purchase Price provided that all the conditions to
the Buyer’s obligation to enter into and complete the Closing as set forth in
Article 9 of the foregoing Agreement (the “Buyer’s Closing Conditions”), have
been fulfilled.
     This Guarantee is an absolute, unconditional (except for the requirement
that the Buyer’s Closing Conditions be satisfied), direct and immediate
guarantee of payment and not of collectability, and is in no way conditional or
contingent upon any attempt to collect from Buyer.

53



--------------------------------------------------------------------------------



 



Parent hereby expressly waives presentment, demand, notice of nonpayment,
protest and notice of protest and acceptance of this Guarantee. The liability of
Parent shall not be affected or impaired by any act or failure to act whatsoever
by Sellers (except to the extent that any such act or failure to act by Sellers
may prevent the fulfillment of the Buyer’s Closing Conditions prior to May 1,
2007) or any other suretyship defenses, which, but for this provision, might or
could in law or in equity act to release or reduce Parent’s liability hereunder,
it being the intention of Parent that only payment in full of the Initial Cash
Purchase Price would release Parent from liability under this Guarantee.

                  GIBRALTAR INDUSTRIES, INC.
 
           
 
  By:        
 
  Title:  
 
   
 
           

54